Exhibit 10.1

 

 

CUSIP Number:  36162HAA8

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of February 24, 2006

 

among

 

GFI GROUP INC.

 

and

 

GFI HOLDINGS LIMITED,

as the Borrowers,

 

CERTAIN SUBSIDIARIES OF GFI GROUP INC.,

as the Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

THE ROYAL BANK OF SCOTLAND PLC,

as Documentation Agent

 

BARCLAYS BANK PLC,

as Syndication Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

25

1.03

Accounting Terms

26

1.04

Rounding

27

1.05

References to Agreements and Laws

27

1.06

Times of Day

27

1.07

Letter of Credit Amounts

27

1.08

Exchange Rates; Currency Equivalents

27

1.09

Additional Alternative Currencies

28

1.10

Change of Currency

28

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

29

2.01

Revolving Loans

29

2.02

Borrowings, Conversions and Continuations of Loans

29

2.03

Letters of Credit

32

2.04

Prepayments

40

2.05

Termination or Reduction of Aggregate Revolving Commitments

42

2.06

Repayment of Loans

42

2.07

Interest

42

2.08

Fees

43

2.09

Computation of Interest and Fees

43

2.10

Evidence of Debt

43

2.11

Payments Generally; Administrative Agent’s Clawback

44

2.12

Sharing of Payments by Lenders

46

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

46

3.01

Taxes

46

3.02

Illegality

49

3.03

Inability to Determine Rates

49

3.04

Increased Costs

50

3.05

Funding Losses

51

3.06

Mitigation Obligations; Replacement of Lenders

52

3.07

Survival

52

ARTICLE IV GUARANTY

52

4.01

The Guaranty

52

4.02

Obligations Unconditional

53

4.03

Reinstatement

55

4.04

Certain Additional Waivers

55

4.05

Remedies

56

4.06

Rights of Contribution

56

4.07

Guarantee of Payment; Continuing Guarantee

57

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

57

5.01

Conditions of Initial Credit Extension

57

5.02

Conditions to all Credit Extensions

60

ARTICLE VI REPRESENTATIONS AND WARRANTIES

61

 

i

--------------------------------------------------------------------------------


 

6.01

Existence, Qualification and Power

61

6.02

Authorization; No Contravention

61

6.03

Governmental Authorization; Other Consents

61

6.04

Binding Effect

61

6.05

Financial Statements; No Material Adverse Effect

62

6.06

Litigation

62

6.07

No Default

62

6.08

Ownership of Property; Liens

63

6.09

Environmental Compliance

63

6.10

Insurance

63

6.11

Taxes

64

6.12

ERISA Compliance

64

6.13

Subsidiaries

64

6.14

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

64

6.15

Disclosure

65

6.16

Compliance with Laws

65

6.17

Intellectual Property; Licenses, Etc

65

6.18

Solvency

65

6.19

Perfection of Security Interests in the Collateral

66

6.20

Legal Names

66

6.21

Brokers’ Fees

66

6.22

Labor Matters

66

6.23

Representations as to Foreign Obligations

66

ARTICLE VII AFFIRMATIVE COVENANTS

67

7.01

Financial Statements

67

7.02

Certificates; Other Information

68

7.03

Notices

70

7.04

Payment of Obligations

71

7.05

Preservation of Existence, Etc

71

7.06

Maintenance of Properties

71

7.07

Maintenance of Insurance

71

7.08

Compliance with Laws

71

7.09

Books and Records

72

7.10

Inspection Rights

72

7.11

Use of Proceeds

72

7.12

Additional Subsidiaries

72

7.13

ERISA Compliance

73

7.14

Pledged Assets

73

7.15

Insurance Certificates

73

ARTICLE VIII NEGATIVE COVENANTS

75

8.01

Liens

75

8.02

Investments

76

8.03

Indebtedness

77

8.04

Fundamental Changes

79

8.05

Dispositions

79

 

ii

--------------------------------------------------------------------------------


 

8.06

Restricted Payments

80

8.07

Change in Nature of Business

80

8.08

Transactions with Affiliates and Insiders

80

8.09

Burdensome Agreements

81

8.10

Use of Proceeds

81

8.11

Financial Covenants

81

8.12

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity

82

8.13

Sale Leasebacks

82

8.14

Proprietary Trading

82

8.15

Prepayment of Other Indebtedness, Etc

82

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

83

9.01

Events of Default

83

9.02

Remedies Upon Event of Default

85

9.03

Application of Funds

85

ARTICLE X ADMINISTRATIVE AGENT

87

10.01

Appointment and Authority

87

10.02

Rights as a Lender

87

10.03

Exculpatory Provisions

88

10.04

Reliance by Administrative Agent

88

10.05

Delegation of Duties

89

10.06

Resignation of Administrative Agent

89

10.07

Non-Reliance on Administrative Agent and Other Lenders

90

10.08

No Other Duties, Etc

90

10.09

Administrative Agent May File Proofs of Claim

90

10.10

Releases

91

ARTICLE XI MISCELLANEOUS

91

11.01

Amendments, Etc

91

11.02

Notices; Effectiveness; Electronic Communication

93

11.03

No Waiver; Cumulative Remedies

94

11.04

Expenses; Indemnity; Damage Waiver

94

11.05

Payments Set Aside

96

11.06

Successors and Assigns

96

11.07

Confidentiality

99

11.08

Set-off

100

11.09

Interest Rate Limitation

100

11.10

Counterparts

100

11.11

Integration

100

11.12

Survival of Representations and Warranties

101

11.13

Severability

101

11.14

Replacement of Lenders

101

11.15

Governing Law; Jurisdiction, Etc

101

11.16

Waiver of Right to Trial by Jury

102

11.17

USA PATRIOT Act Notice

102

11.18

Judgment Currency

102

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

1.01(a)

Existing Letters of Credit

 

1.01(b)

Mandatory Cost Rate

 

2.01

Commitments and Pro Rata Shares

 

6.10

Insurance

 

6.13

Subsidiaries

 

6.17

IP Rights

 

8.01

Liens Existing on the Closing Date

 

8.02

Investments Existing on the Closing Date

 

8.03

Indebtedness Existing on the Closing Date

 

11.02

Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

A

Form of Loan Notice

 

B

Form of Revolving Note

 

C

Form of Compliance Certificate

 

D

Form of Assignment and Assumption

 

E

Form of Joinder Agreement

 

F

Form of Report of Letter of Credit Information

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of February 24,
2006 among GFI GROUP INC., a Delaware corporation (“GFI”), GFI HOLDINGS LIMITED,
a company incorporated under the laws of England and Wales (the “Foreign
Borrower”; together with GFI, the “Borrowers”), the Guarantors (defined herein),
the Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent
and amends and restates that certain Credit Agreement, dated as of August 23,
2004 (as amended or modified from time to time prior to the date hereof, the
“Existing Credit Agreement”), among the Borrowers, each guarantor from time to
time party thereto, each lender from time to time party thereto and Bank of
America, N.A., as administrative agent.

 

The Borrowers have requested and the Administrative Agent and the Lenders have
agreed to amend and restate the Existing Credit Agreement, upon and subject to
the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I


 


DEFINITIONS AND ACCOUNTING TERMS

 


1.01                           DEFINED TERMS.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of another Person or all or substantially all of the
Voting Stock of another Person, in each case whether or not involving a merger
or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify GFI and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if

 

--------------------------------------------------------------------------------


 

such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is ONE HUNDRED THIRTY FIVE MILLION DOLLARS ($135,000,000).

 

“Agreement” means this Credit Agreement, as amended, modified, supplemented and
extended from time to time.

 

“Alternative Currency” means each of British Pounds Sterling, Euros and each
other lawful currency (other than Dollars) that is freely available and freely
transferable and convertible into Dollars and that is approved by all the
Lenders in accordance with Section 1.09.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Reserve” means the Dollar Equivalent equal to 2% of Total
Revolving Outstandings denominated in Alternative Currencies.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) SEVENTY MILLION DOLLARS ($70,000,000).
The Alternative Currency Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.

 

“Applicable Currency” means Dollars or an Alternative Currency, as applicable.

 

“Applicable Foreign Loan Party Documents” has the meaning specified in
Section 6.23(a)

 

“Applicable Margin” means the following percentages per annum (as relevant to
Commitment Fee, Letters of Credit and Eurocurrency Rate Loans, and Base Rate
Loans), based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(a) for the most recent fiscal quarter of GFI:

 

Pricing Tier

 

Consolidated
Leverage Ratio

 

Commitment
Fee

 

Letters of Credit
&
Eurocurrency
Rate Loans

 

Base Rate Loans

 

1

 

< 0.5 to 1.0

 

0.20%

 

0.75%

 

0%

 

2

 

< 1.0 to 1.0 but > 0.5 to 1.0

 

0.25%

 

1.00%

 

0%

 

3

 

< 1.5 to 1.0 but > 1.0 to 1.0

 

0.30%

 

1.25%

 

0%

 

4

 

< 2.0 to 1.0 but > 1.5 to 1.0

 

0.35%

 

1.625%

 

0.375%

 

5

 

> 2.0 to 1.0

 

0.40%

 

2.00%

 

0.75%

 

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance

 

2

--------------------------------------------------------------------------------


 

Certificate is required to be delivered pursuant to Section 7.02(a) in
connection with the financial statements referred to in Sections 7.01(a) and
(b); provided, however, that if a Compliance Certificate is not delivered when
due in accordance with such Section, then Pricing Tier 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 7.02(a), whereupon the Applicable Margin
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate. The Applicable Margin in effect from
the Closing Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to
Section 7.02(a) for the fiscal quarter ending December 31, 2005 shall be
determined based upon Pricing Tier 1.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Application Period” means, in respect of any Disposition, the period of 180
days following the consummation of such Disposition.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.

 

“Audited Financial Statements” means the audited consolidated and consolidating
balance sheet of GFI and its Subsidiaries for the fiscal year ended December 31,
2004, and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of GFI and
its Subsidiaries, including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.05, and (iii) the date of
termination of the commitment of each Lender to make Revolving Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

3

--------------------------------------------------------------------------------


 

“BAS” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“British Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in British Pounds Sterling, any fundings,
disbursements, settlements and payments in British Pounds Sterling in respect of
any such Eurocurrency Rate Loan, or any other dealings in British Pounds
Sterling to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day on which the relevant financial
markets are open for dealings between banks in London;

 

(d)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars, Euro or British Pounds Sterling, means any such

 

4

--------------------------------------------------------------------------------


 

day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

 

(e)                                  if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars, Euro
or British Pounds Sterling, in respect of a Eurocurrency Rate Loan denominated
in a currency other than Dollars, Euro, or British Pounds Sterling, or any other
dealings in any currency other than Dollars, Euro or British Pounds Sterling to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan (other than any interest rate settings), means any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such currency.

 

“Businesses” means, at any time, a collective reference to the businesses
operated by the Loan Parties at such time.

 

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by (i) any Lender or (ii) a reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental

 

5

--------------------------------------------------------------------------------


 

Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than the Parent becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all Capital Stock that such person or group has the right to
acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of at
least thirty-five percent (35%) of the voting Capital Stock of GFI entitled to
vote for members of the board of directors or equivalent governing body of GFI
on a fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

 

(b)                                 during any period of 24 consecutive months,
a majority of the members of the board of directors of GFI cease to be composed
of individuals (i) who were members of that board on the first day of such
period, (ii) whose election or nomination to that board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board and/or (iii) whose
election or nomination to that board was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board (excluding, in the case of both
clause (ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board occurs as a result of an actual
or threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or

 

(c)                                  for so long as any Subordinated
Indebtedness is outstanding, the occurrence of a “Change of Control” (or any
comparable term) under, and as defined in the documentation evidencing such
Subordinated Indebtedness.

 

“Closing Date” means the date hereof.

 

“Collateral” means a collective reference to all personal Property with respect
to which Liens in favor of the Administrative Agent are purported to be granted
pursuant to and in accordance with the terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Domestic Security
Agreement, the Foreign Security Agreement, the Domestic Pledge Agreement, the
Foreign Pledge Agreement, the Fenics Software Pledge Agreement and such other
security documents as may be executed and delivered by the Loan Parties pursuant
to the terms of Section 7.12 and/or Section 7.14.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Capital” means, as of any date of determination, the aggregate of
consolidated shareholders’ equity and preferred equity of GFI and its
Subsidiaries as of that date determined in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Capitalized Expenditures” means, for any period, for GFI and its
Subsidiaries on a consolidated basis, the cost of the purchase of fixed assets
and software costs and all other capitalized expenditures, as determined in
accordance with GAAP; provided, however, that Consolidated Capitalized
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
Property that is the same as or similar to the Property subject to such
Involuntary Disposition and (b) Permitted Acquisitions.

 

“Consolidated Cash Taxes” means, for any period, for GFI and its Subsidiaries on
a consolidated basis, the aggregate of all taxes, as determined in accordance
with GAAP, to the extent the same are paid in cash during such period.

 

“Consolidated EBITDA” means, for any period, for GFI and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income (excluding
extraordinary and other non-recurring gains and losses and interest income) for
such period plus the following to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
GFI and its Subsidiaries for such period and (c) the amount of depreciation and
amortization expense (excluding any amortization related to signing bonuses) for
such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA for the
twelve month period most recently ended for which GFI has delivered financial
statements pursuant to Section 7.01(a) or (b) plus (ii) amortization of signing
bonuses during such period minus (iii) capitalized signing bonuses during such
period (not including those signing bonuses (whether in the form of cash
payments or forgivable loans) paid to the equity team in Paris in the fourth
quarter of 2005) to (b) Consolidated Fixed Charges for the twelve month period
most recently ended for which GFI has delivered financial statements pursuant to
Section 7.01(a) or (b).

 

“Consolidated Fixed Charges” means, for any period, for GFI and its Subsidiaries
on a consolidated basis, an amount equal to the sum of (i) the cash portion of
Consolidated Interest Charges for such period plus (ii) Consolidated Scheduled
Funded Debt Payments for such period plus (iii) Consolidated Capitalized
Expenditures (excluding capitalized signing bonuses) for such period plus
(iv) Consolidated Cash Taxes for such period, all as determined in accordance
with GAAP.

 

“Consolidated Funded Indebtedness” means Funded Indebtedness of GFI and its
Subsidiaries on a consolidated basis.

 

“Consolidated Interest Charges” means, for any period, for GFI and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
GFI and its Subsidiaries in connection with Indebtedness (including capitalized
interest and other fees and charges incurred under any asset securitization
program) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP; provided however
for purposes of the calculation of interest, any interest expense of GFI and its
Subsidiaries paid to a clearing organization for trades not cleared shall be
netted against interest income of GFI and its Subsidiaries received from a
clearing organization for trades not cleared; provided that such amount shall
not be less than $0 plus (ii) the portion of rent expense of GFI and its
Subsidiaries with respect to such period under Capital Leases or Synthetic
Leases that is treated as interest in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the twelve month

 

7

--------------------------------------------------------------------------------


 

period most recently ended for which GFI has delivered financial statements
pursuant to Section 7.01(a) or (b).

 

“Consolidated Net Income” means, for any period, for GFI and its Subsidiaries on
a consolidated basis, the net income of GFI and its Subsidiaries for that
period.

 

“Consolidated Scheduled Funded Debt Payments” means for any period, for GFI and
its Subsidiaries on a consolidated basis, the sum of all scheduled payments of
principal on Consolidated Funded Indebtedness. For purposes of this definition,
“scheduled payments of principal” (a) shall be deemed to include the
Attributable Indebtedness in respect of Capital Leases and Synthetic Leases, and
(b) shall not include any voluntary prepayments or mandatory prepayments
required pursuant to Section 2.04.

 

“Consolidated Total Assets” means, as of any date of determination, for GFI and
its Subsidiaries on a consolidated basis, all items, which in accordance with
GAAP would be classified as assets of GFI and its Subsidiaries on a consolidated
basis.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Issuance” means the issuance by GFI or any Subsidiary of any Indebtedness
other than Indebtedness permitted under Section 8.03.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means  (a) with respect to Obligations other than Letter of
Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin and any Mandatory Cost) otherwise applicable to such
Eurocurrency Rate Loan plus 2% per annum, and (b) with respect to Letter of
Credit Fees, a rate equal to the Applicable Margin plus 2% per annum, in all
cases to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

 

8

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
GFI or any Subsidiary (including the Capital Stock of any Subsidiary), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith,
but excluding (i) the sale, lease, license, transfer or other disposition of
inventory or software in the ordinary course of business of GFI and its
Subsidiaries, (ii) the sale, lease, license, transfer or other disposition of
machinery and equipment no longer used or useful in the conduct of business of
GFI and its Subsidiaries, (iii) any sale, lease, license, transfer or other
disposition of Property by GFI or any Subsidiary to any Domestic Loan Party,
(iv) any sale, lease, license, transfer or other disposition of Property by any
Foreign Subsidiary to any Foreign Loan Party, (v) any Involuntary Disposition by
GFI or any Subsidiary, (vi) any Disposition by GFI or any Subsidiary to the
extent constituting a Permitted Investment, (vii) any sale of receivables by a
Regulated Subsidiary to GFI or any other Loan Party for no more than the fair
value of such receivables, (viii) any sale, lease, license, transfer or other
disposition of Property by any Subsidiary of GFI that is not a Loan Party to any
other Subsidiary of GFI that is not a Loan Party, (ix) the sale, transfer or
other disposition by GFInet Europe Limited of that portion of its assets
comprising its name give-up broker business and/or its matched principal broker
business to any other Subsidiary of GFI that is not a Loan Party, and (x) the
disposition by GFI LLC to the Foreign Borrower of the Capital Stock of GFInet
Europe Limited. The term “Disposition” shall not be deemed to include any Equity
Issuance.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“Domestic Guarantor” means each Domestic Subsidiary of GFI that is a Material
Subsidiary identified on the signature pages hereto as a “Domestic Guarantor”
and each other Person that joins as a Domestic Guarantor of the Obligations
pursuant to Section 7.12, together with their respective successors and
permitted assigns.

 

“Domestic Loan Party” means GFI and any Domestic Guarantor.

 

“Domestic Pledge Agreement” means the amended and restated pledge agreement
dated as of the Closing Date executed in favor of the Administrative Agent by
GFI and each of the Domestic Guarantors party thereto, as amended, modified,
restated or supplemented from time to time.

 

“Domestic Security Agreement” means the amended and restated security agreement
dated as of the Closing Date executed in favor of the Administrative Agent by
GFI and each of the Domestic Guarantors, as amended, modified, restated or
supplemented from time to time.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
GFI or any Subsidiary to make earn out or other contingency payments pursuant to
the documentation relating to such Acquisition. The amount of any Earn Out
Obligation shall be deemed to be the aggregate liability in respect thereof as
recorded on the balance sheet of GFI and its Subsidiaries in accordance with
GAAP.

 

9

--------------------------------------------------------------------------------


 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuers, and (ii) unless an Event of
Default has occurred and is continuing, GFI (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include GFI or any of GFI’s Affiliates or
Subsidiaries; and provided further, however, that an Eligible Assignee shall
include only a Lender, an Affiliate of a Lender or another Person, which,
through its Lending Offices, is capable of lending the applicable Alternative
Currencies to the relevant Borrowers without the imposition of any additional
Indemnified Taxes.

 

“Eligible Reinvestment” means any acquisition of assets or any business (or any
substantial part thereof) used or useful in the same or a similar line of
business as GFI and its Subsidiaries were engaged in on the Closing Date.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of GFI, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Issuance” means any issuance by GFI or any Subsidiary to any Person of
shares of its Capital Stock, other than (a) any issuance of shares of its
Capital Stock pursuant to the exercise of options or warrants, (b) any issuance
of shares of its Capital Stock pursuant to the conversion of any debt securities
to equity or the conversion of any class of equity securities to any other
class of equity securities, (c) any issuance of options or warrants relating to
its Capital Stock, (d) any issuance by GFI of shares of its Capital Stock as
consideration for a Permitted Acquisition and (e) any issuance by GFI of shares
of its Capital Stock upon the vesting of restricted share units. The term
“Equity Issuance” shall not be deemed to include any Disposition.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with GFI within the meaning of Section 414(b) or (c) of the
Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code
for purposes of provisions relating to Section 412 of the Internal Revenue
Code).

 

10

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by GFI or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by GFI or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the occurrence of an “accumulated funding deficiency” with respect to any
Pension Plan, whether or not waived, as such term is defined in
Section 302(a)(2) of ERISA and Section 412(a)(2) of the Internal Revenue Code,
(f) an event or condition which could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; or (g) the imposition of any
liability under Section 302(f) or Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon GFI or any
ERISA Affiliate.

 

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. All Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the applicable Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which a Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by a Borrower under
Section 11.14), any withholding tax (i) that is imposed by the United States on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office), (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office

 

11

--------------------------------------------------------------------------------


 

(or assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding tax pursuant to Section 3.01(a) or (iii) that is
imposed by the United Kingdom and arises solely as a result of such Foreign
Lender’s designation of a new Lending Office (other than at the request of a
Borrower pursuant to Section 3.06(a)).

 

“Existing Letters of Credit” means those letters of credit identified on
Schedule 1.01(a).

 

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by GFI or any Subsidiary.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement dated November 4, 2005 among GFI, Bank
of America and BAS.

 

“Fenics Software” means Fenics Software Limited, a company incorporated under
the laws of England and Wales.

 

“Fenics Software Pledge Agreement” means the amended and restated pledge
agreement dated as of the Closing Date executed in favor of the Administrative
Agent by Fenics Software, as amended, modified, restated or supplemented from
time to time.

 

“Foreign Borrower” has the meaning provided in the introductory paragraph.

 

“Foreign Guarantors” means each Foreign Subsidiary of GFI that is a Material
Subsidiary identified on the signature pages hereto as a “Foreign Guarantor” and
each other Person that joins as a Foreign Guarantor pursuant to Section 7.12,
together with their respective successors and permitted assigns.

 

“Foreign L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit denominated in Alternative
Currencies plus the aggregate of all Unreimbursed Amounts related to such
Letters of Credit, including all L/C Borrowings relating thereto. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of, or is making a Loan through a Lending Office or
other branch located in, a jurisdiction other than that in which such Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Loan Party” means any Loan Party that is not a Domestic Loan Party.

 

12

--------------------------------------------------------------------------------


 

“Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Foreign Loan Party arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
any Foreign Loan Party of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. The foregoing shall
also include any Swap Contract between any Foreign Loan Party and any Lender or
Affiliate of a Lender and all obligations under any Treasury Management
Agreement between any Foreign Loan Party and any Lender or an Affiliate of a
Lender.

 

“Foreign Pledge Agreement” means any pledge agreement or similar document
governed by laws other than the laws of the state of New York entered into by
any Loan Party in favor of the Administrative Agent, in accordance with the
terms hereof, as amended, modified, restated or supplemented from time to time.

 

“Foreign Security Agreement” means any debentures, security agreement or similar
document governed by laws other than the laws of the state of New York entered
into by any Loan Party in favor of the Administrative Agent, in accordance with
the terms hereof, as amended, modified, restated or supplemented from time to
time.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all obligations for borrowed money, whether
current or long-term (including the Obligations) and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)                                 all purchase money Indebtedness;

 

(c)                                  all obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(d)                                 all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), including without limitation, any Earn Out
Obligations;

 

(e)                                  the Attributable Indebtedness of Capital
Leases and Synthetic Leases;

 

(f)                                    the Attributable Indebtedness of
Securitization Transactions;

 

13

--------------------------------------------------------------------------------


 

(g)                                 all preferred stock or other equity
interests providing for mandatory redemptions, sinking fund or like payments
prior to the Maturity Date;

 

(h)                                 all Guarantees with respect to Indebtedness
of the types specified in clauses (a) through (g) above of another Person; and

 

(i)                                     all Indebtedness of the types referred
to in clauses (a) through (h) above of any partnership or joint venture for
which such Person is liable for all of the obligations of such joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or joint venturer, except to
the extent such Indebtedness is expressly made non-recourse to such Person.

 

For purposes hereof, (x) the amount of any obligation arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder and (y) the amount of any Guarantee shall be
the amount of the Indebtedness subject to such Guarantee.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently
applied.

 

“GFI LLC” means GFI Group LLC, a New York limited liability company.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

 

14

--------------------------------------------------------------------------------


 

“Guarantors” means a collective reference to (a) GFI, in its capacity as a
guarantor of the Foreign Obligations, (b) the Domestic Guarantors and (c) the
Foreign Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all Funded Indebtedness;

 

(b)                                 net obligations under any Swap Contract;

 

(c)                                  all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) and (b) above of any other
Person; and

 

(d)                                 all Indebtedness of the types referred to in
clauses (a) through (c) above of any partnership or joint venture for which such
Person is liable for all of the obligations of such joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which a Borrower or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to such Borrower or such
Subsidiary.

 

For purposes hereof (y) the amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date and (z) the amount of any Guarantee shall be the amount of the Indebtedness
subject to such Guarantee.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date (a) one, two,
three or six months thereafter, as selected by the applicable Borrower in its
Loan Notice or (b) any other date thereafter selected by the applicable Borrower
and approved by the Lenders; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

15

--------------------------------------------------------------------------------


 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Interim Financial Statements” has the meaning set forth in Section 5.01(c)(ii).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of GFI or any of
its Subsidiaries.

 

“IP Rights” has the meaning set forth in Section 6.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the applicable Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Loan Party in accordance with the
provisions of Section 7.12.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

16

--------------------------------------------------------------------------------


 

“L/C Borrowing” means an extension of credit in Dollars resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Borrowing of Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuers” means (i) Bank of America, (ii) any other Lender in its capacity
as issuer of Letters of Credit hereunder who has been selected by GFI and who
has agreed to be an L/C Issuer hereunder in accordance with the terms hereof and
(iii) any successor issuer of Letters of Credit hereunder appointed in
accordance with the terms hereof, and “L/C Issuer” means any one of them.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and, as the context requires,
includes any L/C Issuers.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify GFI and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is 30 days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) FIFTY MILLION DOLLARS ($50,000,000), as
such amount may be increased pursuant to Section 2.02. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan.

 

17

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Letter of Credit Application, each Joinder Agreement, the Collateral Documents,
each Issuer Document, each Request for Credit Extension, each Compliance
Certificate, the Fee Letter and each other document, instrument or agreement
from time to time executed by GFI or any of its Subsidiaries or any Responsible
Officer thereof and delivered in connection with this Agreement.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Loan Parties” means, collectively, GFI, the Foreign Borrower and each
Guarantor, and “Loan Party” means any one of them.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent), condition (financial or otherwise) or prospects of GFI and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its material obligations under any Loan Document to which
it is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

 

“Material Subsidiary” means, as of any date of determination, any Subsidiary of
GFI that (i) has on such date Total Assets constituting five percent or more of
Consolidated Total Assets or (ii) for the twelve month period most recently
ended has revenues constituting five percent or more of the consolidated
revenues of GFI and its Subsidiaries for such period, as determined in
accordance with GAAP.

 

“Maturity Date” means February 24, 2011.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which GFI or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Net Cash Proceeds” means the aggregate proceeds received in cash or Cash
Equivalents by GFI or any Subsidiary in respect of any Disposition, Debt
Issuance, or Involuntary Disposition, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, underwriting discounts and sales commissions, but only
to the extent owing or paid to a Person that is not an Affiliate of a Borrower),
(b) taxes paid or payable as a result thereof, and (c) in the case of any
Disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related Property; it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by GFI or any Subsidiary in
any Disposition, Debt Issuance or Involuntary Disposition; provided, however,
that if in connection with a Disposition (other than any Sale and Leaseback
Transaction) or Involuntary Disposition (x) GFI shall deliver (A) a certificate
of a Responsible Officer to the Administrative Agent at the time of receipt
thereof setting forth GFI’s intention to make Eligible Reinvestments and (y) no
Default or Event of Default shall have occurred and shall be continuing at

 

18

--------------------------------------------------------------------------------


 

the time of such certificate or at the time such proceeds are contractually
committed to be used, such proceeds shall not constitute Net Cash Proceeds
except to the extent not so used or contractually committed to be used at the
end of the Application Period, at which time such proceeds shall be deemed to be
Net Cash Proceeds.

 

“Note” or “Notes” means the Revolving Notes, individually or collectively, as
appropriate.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include any Swap Contract between any
Loan Party and any Lender or Affiliate of a Lender and all obligations under any
Treasury Management Agreement between any Loan Party and any Lender or an
Affiliate of any Lender.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, or the applicable L/C Issuer as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

 

“Parent” means Jersey Partners Inc., a New York corporation.

 

19

--------------------------------------------------------------------------------


 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by GFI or any ERISA
Affiliate or to which GFI or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Acquisition” means any Investments consisting of an Acquisition by
GFI or any Subsidiary,  provided that (i) the Property acquired (or the Property
of the Person acquired) in such Acquisition is used or useful in the same or a
similar line of business as GFI and its Subsidiaries were engaged in on the
Closing Date (or any reasonable extensions or expansions thereof), (ii) in the
case of an Acquisition of the Capital Stock of another Person, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such Acquisition, (iii) after giving effect to any such
Acquisition, the Loan Parties are in compliance with the financial covenants set
forth in Section 8.11 as of the end of the most recent fiscal quarter for which
GFI has delivered financial statements pursuant to Section 7.01(b), and at least
five days prior to the date of the closing of any such Acquisition, GFI shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such Acquisition on a Pro Forma Basis
the Loan Parties would be in compliance with the financial covenants set forth
in Section 8.11 as of the end of the most recent fiscal quarter for which GFI
has delivered financial statements pursuant to Section 7.01(b), (iv) the
representations and warranties made by any Loan Party in any Loan Document shall
be true and correct in all material respects at and as if made as of the date of
such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (v) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (vi) if such transaction involves the purchase of an interest in a
partnership between GFI (or a Subsidiary of GFI) as a general partner and
entities unaffiliated with GFI or such Subsidiary as the other partners, such
transaction shall be effected by having such equity interest acquired by a
corporate holding company directly or indirectly wholly-owned by GFI newly
formed for the sole purpose of effecting such transaction and (vii) after giving
effect to such Acquisition, (a) the aggregate cash consideration (including any
assumption of liabilities) for such Acquisition shall not exceed $50,000,000 and
(b) the aggregate consideration (including any cash and non-cash consideration,
promissory notes, assumption of liabilities, and any earn-out obligations) for
all Acquisitions in any fiscal year shall not exceed $100,000,000.

 

“Permitted Investments” means, at any time, Investments by GFI or any of its
Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.

 

“Permitted Liens” means, at any time, Liens in respect of Property of GFI or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by GFI or, with respect to any such plan that
is subject to Section 412 of the Internal Revenue Code or Title IV of ERISA, any
ERISA Affiliate.

 

20

--------------------------------------------------------------------------------


 

“Pledge Agreements” means a collective reference to the Domestic Pledge
Agreement, the Foreign Pledge Agreement and the Fenics Software Pledge
Agreement.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 (including for purposes of determining the Applicable
Margin), that any Disposition, Involuntary Disposition or Acquisition shall be
deemed to have occurred as of the first day of the most recent twelve month
period preceding the date of such transaction for which GFI has delivered
financial statements pursuant to Section 7.01(a) or (b). In connection with the
foregoing, (a) with respect to any Disposition or Involuntary Disposition,
(i) income statement and cash flow statement items (whether positive or
negative) attributable to the Property disposed of shall be excluded to the
extent relating to any period occurring prior to the date of such transaction
and (ii) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period and (b) with respect to any
Acquisition (i) income statement items (whether positive or negative)
attributable to the Person or Property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for GFI and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by audited financial
statements or other information reasonably satisfactory to the Administrative
Agent and (ii) any Indebtedness incurred or assumed by GFI or any Subsidiary
(including the Person or Property acquired) in connection with such transaction
and any Indebtedness of the Person or Property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of GFI containing reasonably detailed calculations of the financial covenants
set forth in Section 8.11 as of the most recent fiscal quarter end for which GFI
has delivered financial statements pursuant to Section 7.01(b) after giving
effect to the applicable transaction on a Pro Forma Basis.

 

“Pro Rata Share” means, as to each Lender at any time, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Commitment of such Lender at such time and the
denominator of which is the amount of the Aggregate Revolving Commitments at
such time; provided that if the commitment of each Lender to make Revolving
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 9.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Public Equity Offering” means an underwritten public offering of common stock
by GFI pursuant to a registration statement filed with the SEC in accordance
with the Securities Act.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Regulated Subsidiary” means GFI Brokers Limited, GFI Securities Limited, GFInet
UK Limited, GFI Securities LLC, GFI (HK) Securities LLC, and GFI Group Pte. Ltd.
and any other

 

21

--------------------------------------------------------------------------------


 

Subsidiary of GFI which is required by Law to maintain for trading purposes
minimum levels of solvency, or capital, or net assets.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the outstanding Loans, L/C
Obligations and participations therein. The Revolving Commitments of, and the
outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, general counsel or corporate controller of a Loan Party and,
with respect to any Foreign Loan Party, any senior managing director, chief
operating officer, managing director or company secretary. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of GFI or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Capital Stock or of any option, warrant or other right to acquire any such
Capital Stock.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
applicable L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Administrative Agent or the
applicable L/C Issuer shall determine or the Required Lenders shall require.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01 and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

22

--------------------------------------------------------------------------------


 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Revolving Note” has the meaning specified in Section 2.10(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to GFI or any Subsidiary,
any arrangement, directly or indirectly, with any person whereby GFI or such
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Act” means the Securities Act of 1933, as amended, and all
regulations issued pursuant thereto.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which GFI
or any Subsidiary may sell, convey or otherwise transfer, or grant a security
interest in, accounts, payments, receivables, rights to future lease payments or
residuals or similar rights to payment to a special purpose subsidiary or
affiliate of GFI.

 

“Security Agreements” means a collective reference to the Domestic Security
Agreement and the Foreign Security Agreement.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

23

--------------------------------------------------------------------------------


 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
applicable L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the applicable L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in an Alternative Currency.

 

“Subordinated Indebtedness” means any Indebtedness of GFI which by its terms is
expressly subordinated in right of payment to the prior payment of the
Obligations under this Agreement and the other Loan Documents containing terms
and conditions (including without limitation the subordination provisions)
reasonably satisfactory to the Required Lenders.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of GFI.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

24

--------------------------------------------------------------------------------


 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet under GAAP.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $15,000,000.

 

“Total Assets” means, as of any date of determination, for any Person, all
items, which in accordance with GAAP, would be classified as assets of such
Person.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 


1.02                           OTHER INTERPRETIVE PROVISIONS.


 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

25

--------------------------------------------------------------------------------


 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)                                  Article, Section, Exhibit and
Schedule references are to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(d)                                 (i)  Any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document) and (ii) any reference to any law shall include
all statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

 

(e)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 


1.03                           ACCOUNTING TERMS.


 

(a)                                  Except as otherwise specifically prescribed
herein, all accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements; provided, however,
that calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by GFI in
accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.

 

(b)                                 GFI will provide a written summary of
material changes in GAAP and in the consistent application thereof with each
annual and quarterly Compliance Certificate delivered in accordance with
Section 7.02(a). If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
GFI or the Required Lenders shall so request, the Administrative Agent, the
Lenders and GFI shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) GFI shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this

 

26

--------------------------------------------------------------------------------


 

Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(c)                                  Notwithstanding the above, the parties
hereto acknowledge and agree that all calculations of the financial covenants in
Section 8.11 (including for purposes of determining the Applicable Margin) shall
be made on a Pro Forma Basis.

 


1.04                           ROUNDING.


 

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 


1.05                           REFERENCES TO AGREEMENTS AND LAWS.


 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 


1.06                           TIMES OF DAY.


 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 


1.07                           LETTER OF CREDIT AMOUNTS.


 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 


1.08                           EXCHANGE RATES; CURRENCY EQUIVALENTS.


 


(A)  THE ADMINISTRATIVE AGENT OR THE APPLICABLE L/C ISSUER, AS APPLICABLE, SHALL
DETERMINE THE SPOT RATES AS OF EACH REVALUATION DATE TO BE USED FOR CALCULATING
DOLLAR EQUIVALENT AMOUNTS OF CREDIT EXTENSIONS AND OUTSTANDING AMOUNTS
DENOMINATED IN ALTERNATIVE CURRENCIES. SUCH SPOT RATES SHALL BECOME EFFECTIVE AS
OF SUCH REVALUATION DATE AND SHALL BE THE SPOT RATES EMPLOYED IN CONVERTING ANY
AMOUNTS BETWEEN THE APPLICABLE CURRENCIES UNTIL THE NEXT REVALUATION DATE TO
OCCUR. EXCEPT FOR PURPOSES OF FINANCIAL STATEMENTS DELIVERED BY LOAN PARTIES
HEREUNDER OR CALCULATING FINANCIAL COVENANTS HEREUNDER OR EXCEPT AS OTHERWISE
PROVIDED HEREIN, THE APPLICABLE AMOUNT OF ANY CURRENCY (OTHER THAN DOLLARS) FOR
PURPOSES OF THE LOAN DOCUMENTS SHALL BE SUCH DOLLAR EQUIVALENT AMOUNT AS SO
DETERMINED BY THE ADMINISTRATIVE AGENT OR THE APPLICABLE L/C ISSUER, AS
APPLICABLE.


 


(B)                                 WHEREVER IN THIS AGREEMENT IN CONNECTION
WITH A BORROWING, CONVERSION, CONTINUATION OR

 

27

--------------------------------------------------------------------------------


 


PREPAYMENT OF A EUROCURRENCY RATE LOAN OR THE ISSUANCE, AMENDMENT OR EXTENSION
OF A LETTER OF CREDIT, AN AMOUNT, SUCH AS A REQUIRED MINIMUM OR MULTIPLE AMOUNT,
IS EXPRESSED IN DOLLARS, BUT SUCH BORROWING, EUROCURRENCY RATE LOAN OR LETTER OF
CREDIT IS DENOMINATED IN AN ALTERNATIVE CURRENCY, SUCH AMOUNT SHALL BE THE
RELEVANT ALTERNATIVE CURRENCY EQUIVALENT OF SUCH DOLLAR AMOUNT (ROUNDED TO THE
NEAREST UNIT OF SUCH ALTERNATIVE CURRENCY, WITH 0.5 OF A UNIT BEING ROUNDED
UPWARD), AS DETERMINED BY THE ADMINISTRATIVE AGENT OR THE APPLICABLE L/C ISSUER,
AS THE CASE MAY BE.


 


1.09                           ADDITIONAL ALTERNATIVE CURRENCIES.


 


(A)                                  GFI MAY FROM TIME TO TIME REQUEST THAT
EUROCURRENCY RATE LOANS BE MADE AND/OR LETTERS OF CREDIT BE ISSUED IN A CURRENCY
OTHER THAN THOSE SPECIFICALLY LISTED IN THE DEFINITION OF “ALTERNATIVE
CURRENCY;” PROVIDED THAT SUCH REQUESTED CURRENCY IS A LAWFUL CURRENCY (OTHER
THAN DOLLARS) THAT IS READILY AVAILABLE AND FREELY TRANSFERABLE AND CONVERTIBLE
INTO DOLLARS. IN THE CASE OF ANY SUCH REQUEST WITH RESPECT TO THE MAKING OF
EUROCURRENCY RATE LOANS, SUCH REQUEST SHALL BE SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT AND THE LENDERS; AND IN THE CASE OF ANY SUCH REQUEST WITH
RESPECT TO THE ISSUANCE OF LETTERS OF CREDIT, SUCH REQUEST SHALL BE SUBJECT TO
THE APPROVAL OF THE ADMINISTRATIVE AGENT AND THE APPLICABLE L/C ISSUER.


 


(B)                                 ANY SUCH REQUEST SHALL BE MADE TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M., AT LEAST 20 BUSINESS DAYS PRIOR
TO THE DATE OF THE DESIRED CREDIT EXTENSION (OR SUCH OTHER TIME OR DATE AS
MAY BE AGREED BY THE ADMINISTRATIVE AGENT AND, IN THE CASE OF ANY SUCH REQUEST
PERTAINING TO LETTERS OF CREDIT, THE APPLICABLE L/C ISSUER, IN ITS OR THEIR SOLE
DISCRETION). IN THE CASE OF ANY SUCH REQUEST PERTAINING TO EUROCURRENCY RATE
LOANS, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER THEREOF; AND
IN THE CASE OF ANY SUCH REQUEST PERTAINING TO LETTERS OF CREDIT, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE APPLICABLE L/C ISSUER THEREOF.
EACH LENDER (IN THE CASE OF ANY SUCH REQUEST PERTAINING TO EUROCURRENCY RATE
LOANS) OR THE APPLICABLE L/C ISSUER (IN THE CASE OF A REQUEST PERTAINING TO
LETTERS OF CREDIT) SHALL NOTIFY THE ADMINISTRATIVE AGENT, NOT LATER THAN
11:00 A.M., NO LATER THAN TEN BUSINESS DAYS AFTER RECEIPT OF SUCH REQUEST
WHETHER IT CONSENTS, IN ITS SOLE DISCRETION, TO THE MAKING OF EUROCURRENCY RATE
LOANS OR THE ISSUANCE OF LETTERS OF CREDIT, AS THE CASE MAY BE, IN SUCH
REQUESTED CURRENCY.


 


(C)                                  ANY FAILURE BY A LENDER OR THE APPLICABLE
L/C ISSUER, AS THE CASE MAY BE, TO RESPOND TO SUCH REQUEST WITHIN THE TIME
PERIOD SPECIFIED IN THE PRECEDING SENTENCE SHALL BE DEEMED TO BE A REFUSAL BY
SUCH LENDER OR THE APPLICABLE L/C ISSUER, AS THE CASE MAY BE, TO PERMIT
EUROCURRENCY RATE LOANS TO BE MADE OR LETTERS OF CREDIT TO BE ISSUED IN SUCH
REQUESTED CURRENCY. IF THE ADMINISTRATIVE AGENT AND ALL THE LENDERS CONSENT TO
MAKING EUROCURRENCY RATE LOANS IN SUCH REQUESTED CURRENCY, THE ADMINISTRATIVE
AGENT SHALL SO NOTIFY GFI AND SUCH CURRENCY SHALL THEREUPON BE DEEMED FOR ALL
PURPOSES TO BE AN ALTERNATIVE CURRENCY HEREUNDER FOR PURPOSES OF ANY BORROWINGS
OF EUROCURRENCY RATE LOANS; AND IF THE ADMINISTRATIVE AGENT AND THE APPLICABLE
L/C ISSUER CONSENT TO THE ISSUANCE OF LETTERS OF CREDIT IN SUCH REQUESTED
CURRENCY, THE ADMINISTRATIVE AGENT SHALL SO NOTIFY GFI AND SUCH CURRENCY SHALL
THEREUPON BE DEEMED FOR ALL PURPOSES TO BE AN ALTERNATIVE CURRENCY HEREUNDER FOR
PURPOSES OF ANY LETTER OF CREDIT ISSUANCES. IF THE ADMINISTRATIVE AGENT SHALL
FAIL TO OBTAIN CONSENT TO ANY REQUEST FOR AN ADDITIONAL CURRENCY UNDER THIS
SECTION 1.09, THE ADMINISTRATIVE AGENT SHALL PROMPTLY SO NOTIFY GFI.


 


1.10                           CHANGE OF CURRENCY.


 


(A)                                  EACH OBLIGATION OF THE BORROWERS TO MAKE A
PAYMENT DENOMINATED IN THE NATIONAL CURRENCY UNIT OF ANY MEMBER STATE OF THE
EUROPEAN UNION THAT ADOPTS THE EURO AS ITS LAWFUL CURRENCY AFTER THE DATE HEREOF
SHALL BE REDENOMINATED INTO EURO AT THE TIME OF SUCH ADOPTION (IN ACCORDANCE
WITH THE EMU LEGISLATION). IF, IN RELATION TO THE CURRENCY OF ANY SUCH MEMBER
STATE, THE BASIS OF ACCRUAL OF INTEREST EXPRESSED IN THIS AGREEMENT IN RESPECT
OF THAT CURRENCY SHALL BE INCONSISTENT WITH ANY CONVENTION OR

 

28

--------------------------------------------------------------------------------


 


PRACTICE IN THE LONDON INTERBANK MARKET FOR THE BASIS OF ACCRUAL OF INTEREST IN
RESPECT OF THE EURO, SUCH EXPRESSED BASIS SHALL BE REPLACED BY SUCH CONVENTION
OR PRACTICE WITH EFFECT FROM THE DATE ON WHICH SUCH MEMBER STATE ADOPTS THE EURO
AS ITS LAWFUL CURRENCY; PROVIDED THAT IF ANY BORROWING IN THE CURRENCY OF SUCH
MEMBER STATE IS OUTSTANDING IMMEDIATELY PRIOR TO SUCH DATE, SUCH REPLACEMENT
SHALL TAKE EFFECT, WITH RESPECT TO SUCH BORROWING, AT THE END OF THE THEN
CURRENT INTEREST PERIOD.


 


(B)                                 EACH PROVISION OF THIS AGREEMENT SHALL BE
SUBJECT TO SUCH REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT
MAY FROM TIME TO TIME SPECIFY TO BE APPROPRIATE TO REFLECT THE ADOPTION OF THE
EURO BY ANY MEMBER STATE OF THE EUROPEAN UNION AND ANY RELEVANT MARKET
CONVENTIONS OR PRACTICES RELATING TO THE EURO.


 


(C)                                  EACH PROVISION OF THIS AGREEMENT ALSO SHALL
BE SUBJECT TO SUCH REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE
AGENT MAY FROM TIME TO TIME SPECIFY TO BE APPROPRIATE TO REFLECT A CHANGE IN
CURRENCY OF ANY OTHER COUNTRY AND ANY RELEVANT MARKET CONVENTIONS OR PRACTICES
RELATING TO THE CHANGE IN CURRENCY.


 


ARTICLE II


 


THE COMMITMENTS AND CREDIT EXTENSIONS


 


2.01                           REVOLVING LOANS.


 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to GFI in Dollars or
in one or more Alternative Currencies and to the Foreign Borrower in Dollars or
in one or more Alternative Currencies from time to time on any Business Day
during the Availability Period in an aggregate principal amount not to exceed at
any time outstanding the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Borrowing of Revolving Loans, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Revolving Commitment, and (iii) the
aggregate Outstanding Amount of all Revolving Loans made in Alternative
Currencies plus the Outstanding Amount of Foreign L/C Obligations shall not
exceed the Alternative Currency Sublimit; and provided further that the
availability of the Aggregate Revolving Commitments at any time for the making
of Loans and the issuance of Letters of Credit shall be reduced by the amount of
the Alternative Currency Reserve. Within the limits of each Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.04, and reborrow
under this Section 2.01. Revolving Loans made to GFI may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein, and all Revolving Loans
made to the Foreign Borrower shall be Eurocurrency Rate Loans as further
provided herein. Notwithstanding the foregoing, all Borrowings in Alternative
Currencies made at any time shall be Eurocurrency Rate Loans.

 


2.02                           BORROWINGS, CONVERSIONS AND CONTINUATIONS OF
LOANS.


 

(a)                                  Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of, Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four

 

29

--------------------------------------------------------------------------------


 

Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies and (iii) on the requested date
of any Borrowing of Base Rate Loans by GFI. Each telephonic notice by a Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the applicable Borrower. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Section 2.03(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) whether the applicable Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) the
currency of such Loans and (vi) if applicable, the duration of the Interest
Period with respect thereto. If the Foreign Borrower fails to specify a currency
in a Loan Notice requesting a Borrowing, then the Loans so requested shall be
made in Dollars. If GFI fails to specify a Type of a Loan in a Loan Notice or if
GFI fails to give a timely notice requesting a conversion or continuation, then
the applicable Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of GFI’s failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Foreign Borrower fails
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. The Foreign Borrower
shall not be permitted to convert any Eurocurrency Rate Loans to Base Rate
Loans. If a Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount (and
currency) of its Pro Rata Share of the applicable Loans, and (x) if no timely
notice of a conversion or continuation is provided by GFI with respect to any of
its Loans, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Loans denominated
in a currency other than Dollars and (y) if no timely notice of a continuation
is provided by the Foreign Borrower with respect to any of its Loans, the
Administrative Agent shall notify each Lender of the details of any continuation
of Loans, in each case as described in the preceding subsection. In the case of
a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the Applicable Currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Borrower; provided, however, that if, on
the date of a Borrowing of Revolving Loans, there are L/C Borrowings
outstanding, then the proceeds of such

 

30

--------------------------------------------------------------------------------


 

Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the applicable Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of the
Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default or Event of Default, no Loans may be requested as Eurocurrency Rate
Loans (whether in Dollars or any Alternative Currency) without the consent of
the Required Lenders, and the Required Lenders may demand that (i) any or all of
the then outstanding Eurocurrency Rate Loans made to GFI be converted to Base
Rate Loans and (ii) any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be redenominated into Dollars in the
amount of the Dollar Equivalent thereof, in the case of the preceding clauses
(i) and (ii) on the last day of the then current Interest Period with respect
thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the applicable Borrower and the Lenders of the interest rate applicable
to any Interest Period for Eurocurrency Rate Loans upon determination of such
interest rate. The determination of the Eurocurrency Rate by the Administrative
Agent shall be conclusive in the absence of manifest error. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify GFI and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than five Interest Periods in effect
with respect to the Revolving Loans.

 

(f)                                    GFI may at any time and from time to
time, upon prior written notice by GFI to the Administrative Agent, increase the
Aggregate Revolving Commitments by up to FIFTY MILLION DOLLARS ($50,000,000)
with additional Revolving Commitments from any existing Lender or new Revolving
Commitments from any other Person selected by GFI and approved by the
Administrative Agent (not to be unreasonably withheld); provided that:

 

(i)                                     any such increase shall be in a minimum
principal amount of $5,000,000 and in integral multiples of $1,000,000 in excess
thereof;

 

(ii)                                  no Default or Event of Default shall be
continuing at the time of any such increase;

 

(iii)                               no existing Lender shall be under any
obligation to increase its Revolving Commitment and any such decision whether to
increase its Revolving Commitment shall be in such Lender’s sole and absolute
discretion;

 

(iv)                              (A) any new Lender shall join this Agreement
by executing such joinder documents reasonably required by the Administrative
Agent and/or (B) any existing Lender electing to increase its Commitment shall
have executed a commitment agreement reasonably satisfactory to the
Administrative Agent; and

 

(v)                                 as a condition precedent to such increase,
GFI shall deliver to the Administrative Agent a certificate of each Loan Party
dated as of the date of such increase (in sufficient copies for each Lender)
signed by a Responsible Officer of such Loan Party (A) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (B) in the case of GFI, certifying that, before and after giving
effect to such increase, (1) the representations and warranties contained in
Article VI and the other Loan Documents are true and

 

31

--------------------------------------------------------------------------------


 

correct in all material respects on and as of the date of such increase, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.02(f), the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01, and (2) no Default or Event of Default
exists.

 

Each Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Revolving Commitments arising from any nonratable increase in the
Commitments under this Section. In connection with any such increase in the
Aggregate Revolving Commitments, the Letter of Credit Sublimit (but not the
Alternative Currency Sublimit) shall be increased by the same amount and
Schedule 2.01 shall be revised by the Administrative Agent to reflect the new
Revolving Commitments and distributed to the Lenders.

 


2.03                           LETTERS OF CREDIT.


 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of GFI or any of its
Subsidiaries denominated in Dollars or in one or more Alternative Currencies or
for the account of the Foreign Borrower or any of its Subsidiaries in Dollars or
in one or more Alternative Currencies, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrowers or
their Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (x) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Revolving Commitment, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (z) the aggregate Outstanding Amount of all Revolving Loans made in
Alternative Currencies plus the Outstanding Amount of Foreign L/C Obligations
shall not exceed the Alternative Currency Sublimit; and provided further that
the availability of the Aggregate Revolving Commitments at any time for the
making of Loans and the issuance of Letters of Credit shall be reduced by the
amount of the Alternative Currency Reserve. Each request by a Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the first proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, such Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

 

(ii)                                  No L/C Issuer shall issue any Letter of
Credit if:

 

32

--------------------------------------------------------------------------------


 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last renewal, unless the Required Lenders have
approved such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date;

 

(iii)                               No L/C Issuer shall be under any obligation
to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to borrowers
generally;

 

(C)                                except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is in an initial
amount less than $500,000, or is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(D)                               such L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency; or

 

(E)                                 a default of any Lender’s obligations to
fund under Section 2.03(c) exists or any Lender is at such time a Defaulting
Lender hereunder, unless such L/C Issuer has entered into satisfactory
arrangements with GFI or such Lender to eliminate such L/C Issuer’s risk with
respect to such Lender.

 

(iv)                              No L/C Issuer shall amend any Letter of Credit
if such L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.

 

(v)                                 No L/C Issuer shall be under any obligation
to amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              No L/C Issuer shall be under any obligation to
issue or amend any Letter of Credit if such L/C Issuer has received written
notice from any Lender, the Administrative Agent or any Loan Party, on or prior
to the Business Day prior to the requested date of issuance or amendment of such
Letter of Credit, that one or more applicable conditions contained in Article V
shall not then be satisfied.

 

33

--------------------------------------------------------------------------------


 

(vi)                              Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of a Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of such Borrower. Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent (A) not later
than 11:00 a.m. at least two (2) Business Days (or such later date and time as
the Administrative Agent and applicable L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be, of any Letter of Credit denominated in Dollars,
and (B) not later than 11:00 a.m. at least ten Business Days (or such later date
and time as the Administrative Agent and the applicable L/C Issuer may agree in
a particular instance in its sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be, of any Letter of Credit
denominated in an Alternative Currency. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the currency of such Letter of Credit and (H) such other matters
as the applicable L/C Issuer may reasonably require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer
may reasonably require. Additionally, the applicable Borrower shall furnish to
the applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the applicable L/C Issuer or the
Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the applicable
Borrower and, if not, the applicable L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the applicable L/C Issuer has received written
notice from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions in Article V
shall not then be satisfied, then, subject to the terms and conditions hereof,
the applicable L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the applicable Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the applicable L/C

 

34

--------------------------------------------------------------------------------


 

Issuer’s usual and customary business practices. Immediately upon the issuance
of each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

 

(iii)                               If a Borrower so requests in any applicable
Letter of Credit Application, the applicable L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the applicable L/C Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, no Borrower shall be required to make a specific request to the
applicable L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the applicable L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the applicable L/C Issuer shall
not permit any such extension if (A) the applicable L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised (as extended) form under the terms
hereof (by reason of the provisions in clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each such case directing the applicable L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the applicable Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment. In addition, on the last
Business Day of each month, each L/C issuer will provide to the Administrative
Agent a report substantially in the form of Exhibit F hereto, setting forth
complete information regarding the outstanding Letters of Credit issued by such
L/C Issuer.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the applicable Borrower and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the applicable Borrower shall reimburse the applicable
L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the applicable Borrower shall have notified such L/C Issuer promptly
following receipt of the notice of drawing that it will reimburse such L/C
Issuer in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, the applicable
L/C Issuer shall notify the applicable Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 11:00 a.m. on the date of any payment by the applicable L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the

 

35

--------------------------------------------------------------------------------


 

date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
applicable Borrower shall reimburse the applicable L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
Applicable Currency. If the applicable Borrower fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Pro Rata Share thereof. In such event,
GFI shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice). Any notice given by an
L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone to a Responsible Officer of GFI if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) of the Unreimbursed Amount make funds available to the
Administrative Agent for the account of the applicable L/C Issuer, in Dollars,
at the Administrative Agent’s Office for Dollar-denominated payments in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
GFI in such amount. The Administrative Agent shall remit the funds so received
to the applicable L/C Issuer in Dollars or if requested by the applicable L/C
Issuer, the equivalent amount thereof in an Alternative Currency as determined
by the Administrative Agent at such time on the basis of the Spot Rate
(determined as of such funding date) for the purchase of such Alternative
Currency with Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Base Rate Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, GFI shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
the applicable L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against any L/C Issuer, any Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or

 

36

--------------------------------------------------------------------------------


 

condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 5.02 (other
than delivery by the applicable Borrower of a Loan Notice). Without duplication
of any other reimbursement obligation, no such making of an L/C Advance shall
relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the applicable L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. A certificate of the
applicable L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after an L/C Issuer has made
a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the applicable Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Pro Rata Share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute. The obligation of a
Borrower to reimburse the applicable L/C Issuer for each drawing under each
applicable Letter of Credit and to repay each applicable L/C Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that any Borrower or any of their Subsidiaries
may have at any time against any beneficiary or any

 

37

--------------------------------------------------------------------------------


 

transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the applicable L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the applicable L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the applicable L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;

 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the Foreign
Borrower or any of its Subsidiaries or in the relevant currency markets
generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any Subsidiary.

 

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the applicable Borrower will immediately notify the applicable L/C
Issuer. The applicable Borrower shall be conclusively deemed to have waived any
such claim against the applicable L/C Issuer and its correspondents unless such
notice is given as aforesaid.

 

(f)                                    Role of L/C Issuers. Each Lender and each
Borrower agrees that, in paying any drawing under a Letter of Credit, no L/C
Issuer shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as they may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties, nor any correspondent, participant or assignee
of any L/C Issuer, shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the applicable
Borrower may have a claim against the applicable L/C Issuer, and the applicable
L/C Issuer may be liable to the applicable

 

38

--------------------------------------------------------------------------------


 

Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by the applicable L/C Issuer’s willful misconduct or
gross negligence or the applicable L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, each
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.

 

(i)                                     Upon the request of the Administrative
Agent, (A) if an L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(B) if, as of the Letter of Credit Expiration Date, any L/C Obligations for any
reason remains outstanding, the applicable Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.

 

(ii)                                  In addition, if the Administrative Agent
notifies GFI at any time that the Outstanding Amount of all L/C Obligations at
such time exceeds 105% of the Letter of Credit Sublimit then in effect, then,
within two Business Days after receipt of such notice, GFI shall Cash
Collateralize (and/or cause the Foreign Borrower to Cash Collateralize) the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.

 

(iii)                               The Administrative Agent may, at any time
and from time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations.

 

(iv)                              Section 2.04 and 9.02(c) set forth certain
additional requirements to deliver Cash Collateral hereunder. For purposes of
this Section 2.03, Section 2.04 and Section 9.02(c), “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the applicable L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. Each Borrower hereby
grants to the Administrative Agent, for the benefit of the L/C Issuers and the
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Bank of America.

 

(h)                                 Applicability of ISP98. Unless otherwise
expressly agreed by the applicable L/C Issuer and the applicable Borrower when a
Letter of Credit is issued, the rules of the ISP shall apply to each Letter of
Credit.

 

(i)                                     Letter of Credit Fees. Each Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Pro Rata Share a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit for which it is responsible equal to the
Applicable Margin times the daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit). Letter of Credit Fees shall be (i) computed on a

 

39

--------------------------------------------------------------------------------


 

quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Margin during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while an Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

 

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuers. The applicable Borrower shall pay
directly to the applicable L/C Issuer for its own account a fronting fee with
respect to each Letter of Credit issued by it, at the rate specified in the Fee
Letter, computed on the Dollar Equivalent of the actual daily maximum amount
available to be drawn under such Letter of  Credit (whether or not such maximum
amount is then in effect under such Letter of Credit), on a quarterly basis in
arrears, and due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the applicable Borrower
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

(k)                                  Conflict with Issuer Documents. In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     Letters of Credit Issued for
Subsidiaries. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the applicable Borrower shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit. Each Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of its Subsidiaries inures to the benefit of such Borrower, and
that such Borrower’s business derives substantial benefits from the businesses
of such Subsidiaries.

 


2.04                           PREPAYMENTS.


 

(a)                                  Voluntary Prepayments of Loans. Each
Borrower may, upon notice from GFI to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(B) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (C) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding), (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding), and (iv) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by GFI, the

 

40

--------------------------------------------------------------------------------


 

applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Pro Rata Shares.

 

(b)                                 Mandatory Prepayments of Loans.

 

(i)                                     (A)  Revolving Commitments. If for any
reason the Total Revolving Outstandings at any time exceed the Aggregate
Revolving Commitments then in effect, GFI shall immediately prepay (or cause to
be prepaid) Revolving Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that GFI shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.04(b)(i) unless after the prepayment in full of the Revolving Loans
the Total Revolving Outstandings exceed the Aggregate Revolving Commitments then
in effect. The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.

 

(B)                                Alternative Currency Sublimit. If the
Administrative Agent notifies GFI at any time that as of the most recent
Revaluation Date the Outstanding Amount of all Loans denominated in Alternative
Currencies at such time exceeds the Alternative Currency Sublimit then in
effect, then, within five (5) Business Days after receipt of such notice, GFI
shall prepay (or cause to be prepaid) Loans in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed the Alternative Currency Sublimit then in effect.

 

(ii)                                  Dispositions and Involuntary Dispositions.
Except as otherwise consented to in writing by the Required Lenders, GFI shall
promptly, and in any event within five (5) Business Days following the end of
the related Application Period, prepay (or cause to be prepaid) the Revolving
Loans and Cash Collateralize the L/C Obligations in an aggregate amount equal to
100% of the Net Cash Proceeds of all Dispositions and Involuntary Dispositions
to the extent that (a) (1) the Net Cash Proceeds of all Dispositions and
Involuntary Dispositions received after the Closing Date exceed $15 million or
(2) the Net Cash Proceeds of any single Disposition or Involuntary Disposition
exceed $5 million and (b) the Net Cash Proceeds of such Disposition or
Involuntary Disposition are not applied (or caused to be applied) by the Loan
Parties during the related Application Period to make Eligible Reinvestments as
contemplated by the terms of Section 8.05. Any prepayment pursuant to this
clause (ii) shall be applied as set forth in clause (iv) below.

 

(iii)                               Debt Issuances. Promptly, and in any event
within five (5) Business Days, upon receipt by GFI or any Subsidiary of the Net
Cash Proceeds of any Debt Issuance, GFI shall prepay (or cause to be prepaid)
the Revolving Loans and Cash Collateralize the L/C Obligations in an aggregate
amount equal to 100% of such Net Cash Proceeds of all Debt Issuances. Any
prepayment pursuant to this clause (iii) shall be applied as set forth in clause
(iv) below.

 

(iv)                              Application of Mandatory Prepayments. All
amounts required to be paid pursuant to Section 2.04(b) shall be applied as
follows:

 

(A)                              with respect to all amounts prepaid pursuant to
Section 2.04(b)(i)(A) and (B), to Revolving Loans and (after all Revolving Loans
have been repaid) to Cash Collateralize L/C Obligations; and

 

41

--------------------------------------------------------------------------------


 

(B)                                with respect to all amounts prepaid pursuant
to Section 2.04(b)(ii) or (iii), to the Revolving Loans and (after all Revolving
Loans have been repaid) to Cash Collateralize L/C Obligations with, in each
case, a corresponding permanent reduction in the Aggregate Revolving
Commitments.

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this
Section 2.04(b) shall be subject to Section 3.05, but otherwise without premium
or penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 


2.05                           TERMINATION OR REDUCTION OF AGGREGATE REVOLVING
COMMITMENTS.


 

GFI may, upon notice to the Administrative Agent, terminate the Aggregate
Revolving Commitments, or from time to time permanently reduce the Aggregate
Revolving Commitments to an amount not less than the Outstanding Amount of
Revolving Loans and L/C Obligations plus the Alternative Currency Reserve;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 noon five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit and/or the Alternative
Currency Sublimit exceeds the amount of the Aggregate Revolving Commitments,
such sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments. The amount of
any such aggregate commitment reduction shall not be applied to the Alternative
Currency Sublimit or the Letter of Credit Sublimit unless otherwise specified by
GFI or as required by clause (iii) of the immediately preceding sentence. Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Lender according to its Pro Rata Share. All fees
accrued with respect thereto until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.

 


2.06                           REPAYMENT OF LOANS.


 

Each Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of all Revolving Loans made to such Borrower outstanding on
such date.

 


2.07                           INTEREST.


 

(a)                                  Subject to the provisions of
subsection (b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the sum of (A) the Eurocurrency Rate for such Interest Period
plus (B) the Applicable Margin plus (C) (in the case of a Eurocurrency Rate Loan
of any Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost; and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin.

 

(b)                                 Upon the occurrence and during the
continuation of an Event of Default, at the direction of the Required Lenders
(or automatically if the Event of Default is pursuant to Section 9.01(g)), all
outstanding Obligations shall bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

42

--------------------------------------------------------------------------------


 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 


2.08                           FEES.


 

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

 

(a)                                  Commitment Fee. GFI shall pay (and/or cause
to be paid by the Foreign Borrower) to the Administrative Agent for the account
of each Lender in accordance with its Pro Rata Share, a commitment fee in
Dollars equal to the product of (i) the Applicable Margin times (ii) the actual
daily amount by which the Aggregate Revolving Commitments exceed the sum of (y)
the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
applicable conditions in Article V is not met, and the commitment fee shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Margin during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.

 

(b)                                 Fee Letter. GFI shall (without duplication
of fees described in Section 2.03(j)) pay (and/or cause to be paid by the
Foreign Borrower) to BAS and the Administrative Agent for their own respective
accounts, in Dollars, fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall be non-refundable
for any reason whatsoever.

 


2.09                           COMPUTATION OF INTEREST AND FEES.


 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 


2.10                           EVIDENCE OF DEBT.


 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however,

 

43

--------------------------------------------------------------------------------


 

limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
applicable Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records. Each such
promissory note shall be in the form of Exhibit B (a “Revolving Note”). Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit.
In the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 


2.11                           PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S
CLAWBACK.


 

(a)                                  General        . All payments to be made by
each Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein and
except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by each Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
Same Day Funds not later than 2:00 p.m. on the date specified herein. Except as
otherwise expressly provided herein, all payments by each Borrower hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)                                 Insufficient Funds. If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward costs and expenses
(including Attorney Costs and amounts payable under Article III) incurred by the
Administrative Agent and each Lender, (ii) second, toward repayment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(iii) third, toward repayment of principal and L/C Borrowings then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and L/C Borrowings then due to such parties.

 

44

--------------------------------------------------------------------------------


 

(c)                                  (i)   Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Revolving Loan that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Revolving Loan, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Revolving Loan available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate and (B) in the case of a payment to be made by such
Borrower, the interest rate applicable to Base Rate Loans. If such Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Revolving Loan to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Borrowing. Any payment by a Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent
may assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable L/C Issuer, as the case may be, the amount due. In such event, if
such Borrower has not in fact made such payment, then each of the Lenders or the
applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the applicable L/C Issuer, in Same Day Funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)                                 Failure to Satisfy Conditions Precedent. If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the applicable Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)                                  Obligations of Lenders Several. The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 11.04(c).

 

45

--------------------------------------------------------------------------------


 

(f)                                    Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 


2.12                           SHARING OF PAYMENTS BY LENDERS.


 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Revolving Loans made by it, or the participations in L/C Obligations held by
it resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its Pro Rata Share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations and other amounts owing them, provided that:

 

(a)                                  if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(b)                                 the provisions of this Section shall not be
construed to apply to (x) any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Revolving Loans or subparticipations in L/C Obligations to any
assignee or participant, other than to a Borrower or any Subsidiary thereof (as
to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party’s rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.

 


ARTICLE III


 


TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.01                           TAXES.


 

(a)                                  Payments Free of Taxes. Any and all
payments by or on account of any obligation of the respective Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the applicable Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, each Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Borrowers.  Each
Borrower shall indemnify the Administrative Agent, each Lender and each L/C
Issuer, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or such L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to a Borrower by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which a Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to such Borrower or, at the
direction of such Borrower, to the appropriate Governmental Authority, (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by such Borrower or the Administrative Agent, but in
no event any earlier than such Lender is reasonably able, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by a Borrower or the
Administrative Agent, shall (i) deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements and (ii) promptly provide to the appropriate Governmental
Authority such information as may be required by such Governmental Authority or
reasonably requested by the relevant Borrower in order to assist the process of
obtaining the aforementioned exemption or reduction of withholding taxes.

 

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of such Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is

 

47

--------------------------------------------------------------------------------


 

not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the applicable Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) duly completed copies of
Internal Revenue Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit such Borrower to determine the
withholding or deduction required to be made.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or a Borrower, as the Administrative Agent or such Borrower
shall reasonably request, and in a timely fashion, such other documents and
forms required by any relevant taxing authorities under the Laws of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Laws to confirm such Lender’s entitlement to any available exemption from,
or reduction of, applicable withholding taxes in respect of all payments to be
made to such Lender outside of the U.S. by the Borrowers pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in such other jurisdiction.  Each Lender shall promptly (i) notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any such claimed exemption or reduction, and (ii) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any such
jurisdiction that any Borrower make any deduction or withholding for taxes from
amounts payable to such Lender.  Additionally, each of the Borrowers shall
promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, and in a timely
fashion, such documents and forms required by any relevant taxing authorities
under the Laws of any jurisdiction, duly executed and completed by such
Borrower, as are required to be furnished by such Lender or the Administrative
Agent under such Laws in connection with any payment by the Administrative Agent
or any Lender of Taxes or Other Taxes, or otherwise in connection with the Loan
Documents, with respect to such jurisdiction.

 

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United Kingdom, any Foreign Lender entitled
to benefits under the US/UK double tax treaty shall deliver to its Internal
Revenue Service center (with copies delivered to the relevant Borrower and the
Administrative Agent, in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of such
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so) duly completed copies (in triplicate) of the United Kingdom
Inland Revenue Form FD-13 (or such other form as may from time to time be
prescribed by applicable law or regulation) claiming exemption from withholding
on account of United Kingdom income tax pursuant to the US/UK double tax
treaty.  The relevant Borrower and Foreign Lender shall each provide all
reasonable information and assistance to the Internal Revenue Service and Inland
Revenue on a timely basis in order efficiently to process the relevant treaty
claim, and shall keep each other (through the Administrative Agent) informed of
any matters relating to such claim, including such Borrower providing a copy of
any authority issued by the Inland Revenue authorizing such Borrower to pay free
and clear of any withholding on account of United Kingdom income tax.

 

(f)                                    Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or any L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid

 

48

--------------------------------------------------------------------------------


 

additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or such L/C Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each
Borrower, upon the request of the Administrative Agent, such Lender or such L/C
Issuer, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or such L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to any Borrower or any other Person.

 


3.02                           ILLEGALITY.


 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or an Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
applicable Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the applicable Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the applicable Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay such Loans or, if applicable
and such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans
of such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans.  Upon any such prepayment or
conversion, the applicable Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 


3.03                           INABILITY TO DETERMINE RATES.


 

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether in Dollars or an Alternative Currency), or (c) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, the Administrative Agent will promptly notify GFI
and all Lenders.  Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the applicable
Borrower may revoke any pending request for a Borrowing, conversion or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

49

--------------------------------------------------------------------------------


 


3.04                           INCREASED COSTS.


 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except (A) any reserve requirement
contemplated by Section 3.04(e) and (B) the requirements of the Bank of England
and the Financial Services Authority or the European Central Bank reflected in
the Mandatory Cost, other than as set forth below) or any L/C Issuer;

 

(ii)                                  subject any Lender or any L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurocurrency Rate Loan
made by it, or change the basis of taxation of payments to such Lender or such
L/C Issuer in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or such L/C Issuer);

 

(iii)                               cause the Mandatory Cost, as calculated
hereunder, to no longer represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans denominated in Alternative Currencies; or

 

(iv)                              impose on any Lender or any L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the applicable
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or such L/C
Issuer’s capital or on the capital of such Lender’s or such L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

 

50

--------------------------------------------------------------------------------


 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to GFI shall be conclusive absent manifest error.  The applicable
Borrower shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
no Borrower shall be required to compensate a Lender or an L/C Issuer pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies GFI of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)                                  Additional Reserve Requirements.  GFI shall
pay (or cause the Foreign Borrower to pay) to each Lender, as long as such
Lender shall be required by the FRB to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

 


3.05                           FUNDING LOSSES.


 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the applicable Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by such Borrower;

 

(c)                                  any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the applicable Borrower pursuant to Section 11.14.

 

51

--------------------------------------------------------------------------------


 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract.  The applicable Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

 


3.06                           MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 

(a)                                  Designation of a Different Lending Office. 
If any Lender or L/C Issuer requests compensation under Section 3.04, or any
Borrower is required to pay any additional amount to any Lender, any L/C Issuer
or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender or L/C Issuer gives a notice pursuant to
Section 3.02, then such Lender or L/C Issuer shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans or
participations in Letters of Credit hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender.  The applicable Borrower(s) hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender becomes a Defaulting
Lender, GFI may replace such Lender in accordance with Section 11.14.

 


3.07                           SURVIVAL.


 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

 


ARTICLE IV


 


GUARANTY


 


4.01                           THE GUARANTY.


 

(a)                                  Each of the Domestic Guarantors hereby
jointly and severally guarantees to each Lender, each Affiliate of a Lender that
enters into a Swap Contract or a Treasury Management Agreement, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
The Domestic Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the

 

52

--------------------------------------------------------------------------------


 

Domestic Guarantors will, jointly and severally, promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Obligations, the same will be promptly paid
in full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

(b)                                 Each of the Foreign Guarantors hereby
jointly and severally guarantees to each Lender, each Affiliate of a Lender that
enters into a Swap Contract or a Treasury Management Agreement with respect to
the Foreign Obligations, and the Administrative Agent as hereinafter provided,
as primary obligor and not as surety, the prompt payment of the Foreign
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Foreign Guarantors hereby
further agree that if any of the Foreign Obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise), the Foreign Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Foreign Obligations, the same will be promptly paid in full when
due (whether at extended maturity, as a mandatory prepayment, by acceleration,
as a mandatory cash collateralization or otherwise) in accordance with the terms
of such extension or renewal.

 

(c)                                  GFI hereby guarantees to each Lender, each
Affiliate of a Lender that enters into a Swap Contract or a Treasury Management
Agreement with respect to the Foreign Obligations, and the Administrative Agent
as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Foreign Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
GFI hereby further agree that if any of the Foreign Obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), GFI will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Foreign
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

 

(d)                                 Notwithstanding any provision to the
contrary contained herein or in any other of the Loan Documents or Swap
Contracts, the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable Law.

 


4.02                           OBLIGATIONS UNCONDITIONAL.


 

(a)                                  The obligations of the Domestic Guarantors
under Section 4.01(a) are joint and several, absolute, unconditional and
irrevocable, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, Swap Contracts or Treasury
Management Agreements, or any other agreement or instrument referred to therein,
or any substitution, release, impairment or exchange of any other guarantee of
or security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 4.02(a) that the obligations of
the Domestic Guarantors hereunder shall be absolute and unconditional under any
and all circumstances.  Each Domestic Guarantor agrees that such Domestic
Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrowers or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated.

 

53

--------------------------------------------------------------------------------


 

(b)                                 The obligations of the Foreign Guarantors
under Section 4.01(b) are joint and several, absolute, unconditional and
irrevocable, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, Swap Contracts or Treasury
Management Agreements, or any other agreement or instrument referred to therein,
or any substitution, release, impairment or exchange of any other guarantee of
or security for any of the Foreign Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02(b) that the
obligations of the Foreign Guarantors hereunder shall be absolute and
unconditional under any and all circumstances.  Each Foreign Guarantor agrees
that such Foreign Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Foreign Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated.

 

(c)                                  The obligations of GFI under
Section 4.01(c) are absolute, unconditional and irrevocable, irrespective of the
value, genuineness, validity, regularity or enforceability of any of the Loan
Documents, Swap Contracts or Treasury Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Foreign Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02(c) that the obligations of GFI
hereunder shall be absolute and unconditional under any and all circumstances. 
GFI agrees that it shall have no right of subrogation, indemnity, reimbursement
or contribution against the Foreign Borrower or any other Guarantor for amounts
paid under this Article IV until such time as the Obligations have been paid in
full and the Commitments have expired or terminated.

 

(d)                                 Without limiting the generality of the
foregoing subsections (a), (b) and (c), it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above:

 

(i)                                     at any time or from time to time,
without notice to any Guarantor, the time for any performance of or compliance
with any of the Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)                                  any of the acts mentioned in any of the
provisions of any of the Loan Documents, any Swap Contract or Treasury
Management Agreement between any Loan Party and any Lender, or any Affiliate of
a Lender, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements shall be
done or omitted;

 

(iii)                               the maturity of any of the Obligations shall
be accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Loan Documents, any Swap
Contract or Treasury Management Agreement between any Loan Party and any Lender,
or any Affiliate of a Lender, or any other agreement or instrument referred to
in the Loan Documents, such Swap Contracts or such Treasury Management
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

(iv)                              any Lien granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or

 

54

--------------------------------------------------------------------------------


 

(v)                                 any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between any Loan Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 


4.03                           REINSTATEMENT.


 

(a)                                  The obligations of the Domestic Guarantors
under this Article IV shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Domestic Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including, without limitation, reasonable fees and expenses
of counsel) incurred by the Administrative Agent or such Lender in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

(b)                                 The obligations of the Foreign Guarantors
under this Article IV shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of any Person in respect of the
Foreign Obligations is rescinded or must be otherwise restored by any holder of
any of the Foreign Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Foreign Guarantor agrees
that it will indemnify the Administrative Agent and each Lender on demand for
all reasonable costs and expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

 

(c)                                  The obligations of GFI under this
Article IV shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Foreign
Obligations is rescinded or must be otherwise restored by any holder of any of
the Foreign Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and GFI agrees that it will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 


4.04                           CERTAIN ADDITIONAL WAIVERS.


 

Without limiting the generality of the provisions of this Article IV, each
Guarantor further agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

55

--------------------------------------------------------------------------------


 


4.05                           REMEDIES.


 

(a)                                  The Domestic Guarantors agree that, to the
fullest extent permitted by law, as between the Domestic Guarantors, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of
Section 4.01(a) notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Domestic
Guarantors for purposes of Section 4.01(a).  The Domestic Guarantors acknowledge
and agree that their obligations hereunder are secured in accordance with the
terms of the Collateral Documents and that the Lenders may exercise their
remedies thereunder in accordance with the terms thereof.

 

(b)                                 The Foreign Guarantors agree that, to the
fullest extent permitted by law, as between the Foreign Guarantors, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, the
Foreign Obligations may be declared to be forthwith due and payable as provided
in Section 9.02 (and shall be deemed to have become automatically due and
payable in the circumstances provided in said Section 9.02) for purposes of
Section 4.01(b) notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Foreign Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Foreign Obligations being deemed to have
become automatically due and payable), the Foreign Obligations (whether or not
due and payable by any other Person) shall forthwith become due and payable by
the Foreign Guarantors for purposes of Section 4.01(b).  The Foreign Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents relating thereto and that the Lenders
may exercise their remedies thereunder in accordance with the terms thereof.

 

(c)                                  GFI agrees that, to the fullest extent
permitted by law, as between GFI, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, the Foreign Obligations may be declared to
be forthwith due and payable as provided in Section 9.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01(c) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Foreign Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Foreign
Obligations being deemed to have become automatically due and payable), the
Foreign Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by GFI for purposes of Section 4.01(c).  GFI
acknowledges and agrees that its obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the Lenders may exercise
their remedies thereunder in accordance with the terms thereof.

 


4.06                           RIGHTS OF CONTRIBUTION.


 

(a)                                  The Domestic Guarantors agree among
themselves that, in connection with payments made hereunder, each Domestic
Guarantor shall have contribution rights against the other Domestic Guarantors
as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such Domestic
Guarantors under the Loan Documents and no Domestic Guarantor shall exercise
such rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.

 

56

--------------------------------------------------------------------------------


 

(b)                                 The Foreign Guarantors agree among
themselves that, in connection with payments made hereunder, each Foreign
Guarantor shall have contribution rights against the other Foreign Guarantors as
permitted under applicable law.  Such contribution rights shall be subordinate
and subject in right of payment to the obligations of such Foreign Guarantors
under the Loan Documents and no Foreign Guarantor shall exercise such rights of
contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

(c)                                  GFI and the Foreign Guarantors agree among
themselves that, in connection with payments made hereunder, GFI shall have
contribution rights against the Foreign Guarantors as permitted under applicable
law.  Such contribution rights shall be subordinate and subject in right of
payment to the obligations of GFI under the Loan Documents and GFI shall not
exercise such rights of contribution until all Obligations have been paid in
full and the Commitments have terminated.

 


4.07                           GUARANTEE OF PAYMENT; CONTINUING GUARANTEE.


 

(a)                                  The guarantee given by the Domestic
Guarantors in this Article IV is a guaranty of payment and not of collection, is
a continuing guarantee, and shall apply to all Obligations whenever arising.

 

(b)                                 The guarantee given by the Foreign
Guarantors in this Article IV is a guaranty of payment and not of collection, is
a continuing guarantee, and shall apply to all Foreign Obligations whenever
arising.

 

(c)                                  The guarantee given by GFI in this
Article IV is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Foreign Obligations whenever arising.

 


ARTICLE V


 


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 


5.01                           CONDITIONS OF INITIAL CREDIT EXTENSION.


 

The obligation of each L/C Issuer and each Lender to make any initial Credit
Extension hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent:

 

(a)                                  Loan Documents.  Receipt by the
Administrative Agent of executed counterparts of this Agreement and the other
Loan Documents, each properly executed by a Responsible Officer of the signing
Loan Party and, in the case of this Agreement, by each Lender.

 

(b)                                 Opinions of Counsel. Receipt by the
Administrative Agent of favorable opinions of legal counsel to the Loan Parties
(including, without limitation, the Foreign Borrower), addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance satisfactory to the Administrative Agent.

 

(c)                                  Financial Statements.  The Administrative
Agent shall have received:

 

(i)                                     consolidated and consolidating financial
statements of GFI and its Subsidiaries for the fiscal year ended December 31,
2004, including balance sheets and income and cash flow statements, in each
case, audited by independent public accountants of recognized national standing
and prepared in conformity with GAAP;

 

57

--------------------------------------------------------------------------------


 

(ii)                                  unaudited consolidated and consolidating
financial statements of GFI and its Subsidiaries for the three month period
ending September 30, 2005, including balance sheets and statements of income or
operations, shareholders’ equity and cash flows and unaudited consolidated
financial statements of GFI and its Subsidiaries for the calendar month ending
October 31, 2005, including balance sheets and statements of income or
operations, shareholders’ equity and cash flows (collectively, the “Interim
Financial Statements”); and

 

(iii)                               projections for GFI and its Subsidiaries for
each twelve month period commencing on January 1, 2005 through December 31,
2010.

 

(d)                                 No Material Adverse Change.  There shall not
have occurred a material adverse change since December 31, 2004 in the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of GFI and its Subsidiaries taken as a
whole.

 

(e)                                  Litigation.  There shall not exist any
action, suit, investigation or proceeding pending or, to the knowledge of any
Borrower, threatened in any court or before an arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.

 

(f)                                    Judgments.  There shall not exist any
order, decree, judgment, ruling or injunction that restrains the consummation of
any of the Loan Documents or the transactions contemplated hereunder.

 

(g)                                 Organization Documents, Resolutions, Etc. 
Receipt by the Administrative Agent of the following, each of which shall be
originals or facsimiles (followed promptly by originals), in form and substance
satisfactory to the Administrative Agent and its legal counsel:

 

(i)                                     copies of the Organization Documents of
each Loan Party certified (except as to the Organizational Documents of the
Foreign Loan Parties and as to a Domestic Loan Party’s bylaws, if any) to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and, in all cases, certified by a secretary or assistant secretary
of such Loan Party to be true and correct as of the Closing Date;

 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party; and

 

(iii)                               such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing (to the
extent the concept of good standing exists in such jurisdiction) and qualified
to engage in business in its state of organization or formation and each other
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(h)                                 Perfection and Priority of Liens.  Receipt
by the Administrative Agent of the following:

 

58

--------------------------------------------------------------------------------


 

(i)                                     searches of Uniform Commercial Code
filings (or its equivalent) in the jurisdiction of formation of such Loan Party
or where a filing would need to be made in order to perfect the Administrative
Agent’s security interest in the Collateral, copies of the financing statements
on file in such jurisdictions and evidence that no Liens exist other than Liens
to be immediately discharged with proceeds of this facility and Permitted Liens;

 

(ii)                                  all certificates evidencing any
certificated Capital Stock pledged to the Administrative Agent pursuant to the
Pledge Agreements, together with duly executed in blank, undated stock powers
attached thereto (unless, with respect to the pledged Capital Stock of any
Foreign Subsidiary, such stock powers are deemed unnecessary by the
Administrative Agent in its reasonable discretion under the law of the
jurisdiction of incorporation of such Person);

 

(iii)                               searches of ownership of, and Liens on,
intellectual property of each Loan Party in the appropriate governmental
offices; and

 

(iv)                              duly executed notices of grant of security
interest in the form required by the Security Agreements as are necessary, in
the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the trademarks, copyrights, patents, material
licenses and other material intellectual property rights of the Loan Parties.

 

(i)                                     Closing Certificate.  Receipt by the
Administrative Agent of a certificate signed by a Responsible Officer of GFI
certifying that the conditions specified in Sections 5.01(d), (e), and (f) and
Sections 5.02(a), and (b) have been satisfied.

 

(j)                                     Fees.  Receipt by the Administrative
Agent and the Lenders of any fees agreed by GFI to be paid on or before the
Closing Date.

 

(k)                                  Attorney Costs.  The Borrowers shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced at
least two (2) Business Days prior to the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings.

 

(l)                                     Closing Covenant Certificate.  The
Administrative Agent shall have received a certificate signed by a Responsible
Officer of GFI setting forth calculations satisfactory to the Administrative
Agent calculating (i) the Consolidated Fixed Charge Coverage Ratio for GFI’s
most recently ended four full fiscal quarters for which internal financial
statements are available at an amount of at least 1.25 to 1.0 on a Pro Forma
Basis, (ii) the Consolidated Leverage Ratio for GFI’s most recently ended four
full fiscal quarters for which internal financial statements are available at an
amount of no more than 2.25 to 1.0 on a Pro Forma Basis, and (iii) Consolidated
EBITDA for GFI’s most recently ended four full fiscal quarters for which
internal financial statements are available at an amount of at least
$50,000,000, in each case, after giving effect to this Credit Agreement.

 

(m)                               Funding Indemnity Letter.  To the extent the
Loans to be made on the Closing Date are not Base Rate Loans, receipt by the
Administrative Agent from GFI of a letter in form and substance satisfactory to
the Administrative Agent indemnifying the Administrative Agent and each of the
Lenders against any loss, cost or expense incurred by it as a result of the
failure by GFI to borrow Eurocurrency Rate Loans on the date identified in the
applicable Loan Notice.

 

59

--------------------------------------------------------------------------------


 

(n)                                 Other.  Receipt by the Administrative Agent
and the Lenders of such other documents, instruments, agreements and information
as reasonably and timely requested by the Administrative Agent or any Lender,
including, but not limited to, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership,
environmental matters, contingent liabilities and management of GFI and its
Subsidiaries.

 

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 


5.02                           CONDITIONS TO ALL CREDIT EXTENSIONS.


 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Revolving Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

 

(a)                                  The representations and warranties of the
Borrowers and each other Loan Party contained in Article VI or any other Loan
Document shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the applicable L/C Issuer shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)                                 In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the applicable L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Revolving Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by a Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

60

--------------------------------------------------------------------------------


 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES


 

GFI represents and warrants to the Administrative Agent and the Lenders that:

 


6.01                           EXISTENCE, QUALIFICATION AND POWER.


 

Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and (to the extent the concept of
good standing exists in such jurisdiction) in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and (to the
extent the concept of good standing exists in such jurisdiction) in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 


6.02                           AUTHORIZATION; NO CONTRAVENTION.


 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law (including, without limitation, Regulation U, Regulation
T or Regulation X issued by the FRB) or any applicable Law or regulation in any
relevant jurisdiction concerning the giving of financial assistance by any Loan
Party for the acquisition or subscription of shares in it or concerning the
protection of the shareholders’ capital of such Loan Party.

 


6.03                           GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.


 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than those that have already been obtained and are in full force and
effect.

 


6.04                           BINDING EFFECT.


 

This Agreement has been and each other Loan Document to which such Loan Party is
a party, when delivered hereunder will have been duly executed and delivered by
each Loan Party.  This Agreement and each other Loan Document constitutes a
legal, valid and binding obligation of each Loan Party that is party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditor’s rights generally or by equitable
principles relating to enforceability.

 

61

--------------------------------------------------------------------------------


 


6.05                           FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.


 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of GFI and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of GFI and its Subsidiaries as of the date thereof, including
material liabilities for taxes, commitments and Indebtedness in accordance with
GAAP.

 

(b)                                 The Interim Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of GFI and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments; and (iii) show
all material indebtedness and other liabilities, direct or contingent, of GFI
and its Subsidiaries as of the date thereof, including material liabilities for
taxes, material commitments and Indebtedness in accordance with GAAP.

 

(c)                                  From the date of the Audited Financial
Statements to and including the Closing Date, there has been no Disposition by
GFI or any Subsidiary, or any Involuntary Disposition, of any material part of
the business or Property of GFI and its Subsidiaries, taken as a whole, and no
purchase or other acquisition by any of them of any business or property
(including any Capital Stock of any other Person) material in relation to the
consolidated financial condition of GFI and its Subsidiaries, taken as a whole,
in each case, which is not reflected in the foregoing financial statements or in
the notes thereto or has not otherwise been disclosed in writing to the
Administrative Agent on or prior to the Closing Date or disclosed in any SEC
filing.

 

(d)                                 The financial statements delivered pursuant
to Section 7.01(a), (b) and (c) have been prepared in accordance with GAAP
(except as may otherwise be permitted under Section 7.01(a), (b) and (c)) and
present fairly (on the basis disclosed in the footnotes to such financial
statements) the consolidated and consolidating financial condition, results of
operations and cash flows of GFI and its Subsidiaries as of such date and for
such periods.

 

(e)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.

 


6.06                           LITIGATION.


 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened,
at law, in equity, in arbitration or before any Governmental Authority, by or
against GFI or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or (b) could
reasonably be expected to have a Material Adverse Effect.

 


6.07                           NO DEFAULT.


 

Neither GFI nor any Subsidiary is in default under or with respect to any
Contractual Obligation that could reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

62

--------------------------------------------------------------------------------


 


6.08                           OWNERSHIP OF PROPERTY; LIENS.


 

Each of GFI and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property material to the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of GFI and its Subsidiaries is subject to no
Liens, other than Permitted Liens.

 


6.09                           ENVIRONMENTAL COMPLIANCE.


 

Except as would not reasonably be expected to have a Material Adverse Effect:

 

(a)                                  Each of the Facilities and all operations
at the Facilities are in compliance with all applicable Environmental Laws, and
there is no violation of any Environmental Law with respect to the Facilities or
the Businesses, and there are no conditions relating to the Facilities or the
Businesses that could give rise to liability under any applicable Environmental
Laws.

 

(b)                                 None of the Facilities contains, or has
previously contained, any Hazardous Materials at, on or under the Facilities in
amounts or concentrations that constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.

 

(c)                                  Neither GFI nor any Subsidiary has received
any written notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge that any such notice will be received
or is being threatened in writing.

 

(d)                                 Hazardous Materials have not been
transported or disposed of from the Facilities, or generated, treated, stored or
disposed of at, on or under any of the Facilities or any other location, in each
case by or on behalf of GFI or any Subsidiary in violation of, or in a manner
that would be reasonably likely to give rise to liability under, any applicable
Environmental Law.

 

(e)                                  No judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Responsible
Officers of the Loan Parties, threatened, under any Environmental Law to which
GFI or any Subsidiary is or (to such knowledge) will be named as a party, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to GFI, any Subsidiary, the
Facilities or the Businesses.

 

(f)                                    There has been no release or, threat of
release of Hazardous Materials at or from the Facilities, or arising from or
related to the operations (including disposal) of GFI or any Subsidiary in
connection with the Facilities or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.

 


6.10                           INSURANCE.


 

The properties of GFI and its Subsidiaries are insured with financially sound
and reputable insurance companies not Affiliates of either Borrower, in such
amounts, with such deductibles and covering such risks as are considered
reasonable by management of such Person.  Set forth on Schedule 6.10 is a
summary of the insurance coverage of the Loan Parties as in effect on the
Closing Date.

 

63

--------------------------------------------------------------------------------


 


6.11                           TAXES.


 

GFI and its Subsidiaries have filed all material federal, state and other tax
returns and reports required to be filed, and have paid all material federal,
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
GFI or any Subsidiary that would, if made, have a Material Adverse Effect.

 


6.12                           ERISA COMPLIANCE.


 

(a)                                  Each Plan is in compliance with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws except to the extent that noncompliance has not resulted in and would
not reasonably be expected to result in a Material Adverse Effect.  Each Plan
that is intended to qualify under Section 401(a) of the Internal Revenue Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Loan Parties, nothing has occurred which would
prevent, or cause the loss of, such qualification except to the extent the event
has not resulted in or would not reasonably be expected to result in a Material
Adverse Effect.

 

(b)                                 No ERISA Event has occurred or is reasonably
expected to occur that has resulted or could reasonably be expected to result in
a Material Adverse Effect.

 


6.13                           SUBSIDIARIES.


 

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (i) jurisdiction of formation,
(ii) number of shares of each class of Capital Stock outstanding, and
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by GFI or any Subsidiary.  Set forth on Schedule 6.13 is a
complete and accurate list as of December 31, 2005 of the number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto of each Subsidiary. 
The outstanding Capital Stock of each Subsidiary is validly issued, fully paid
and non-assessable.

 


6.14                           MARGIN REGULATIONS; INVESTMENT COMPANY ACT;
PUBLIC UTILITY HOLDING COMPANY ACT.


 

(a)                                  Neither Borrower is engaged, nor will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulations U and T
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock.  Following the application of the proceeds of each
Borrowing or drawing under each Letter of Credit, not more than 25% of the value
of the assets (either of any Borrower only or of the Borrowers and their
Subsidiaries on a consolidated basis) subject to the provisions of Section 8.01
or Section 8.05 or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 9.01(f) will be margin
stock.

 

(b)                                 None of the Borrowers, any Person
Controlling a Borrower, or any Subsidiary (i) is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility

 

64

--------------------------------------------------------------------------------


 

Holding Company Act of 1935, or (ii) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 


6.15                           DISCLOSURE.


 

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 


6.16                           COMPLIANCE WITH LAWS.


 

GFI and each Subsidiary is in compliance with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 


6.17                           INTELLECTUAL PROPERTY; LICENSES, ETC.


 

GFI and its Subsidiaries own, or possess the legal right to use, all of the
trademarks, copyrights, patents, material licenses and other material
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses.  Set forth on
Schedule 6.17 is a list of all IP Rights registered or pending registration with
the United States Copyright Office, the United States Patent and Trademark
Office, the United Kingdom Patent Office or the European Community Trademark
Office and owned by each Loan Party as of the Closing Date.  Except for such
claims and infringements that could not reasonably be expected to have a
Material Adverse Effect, no claim has been asserted and is pending by any Person
challenging or questioning the use of any IP Rights or the validity or
effectiveness of any IP Rights, nor does any Loan Party know of any such claim,
and, to the knowledge of the Responsible Officers of the Loan Parties, the use
of any IP Rights by GFI or any Subsidiary or the granting of a right or a
license in respect of any IP Rights from GFI or any Subsidiary does not infringe
on the rights of any Person.  None of the IP Rights owned by any of the Loan
Parties is subject to any licensing agreement or similar arrangement other than
(a) licenses of software in the ordinary course of business to customers, value
added resellers and distributors, (b) licenses of trademarks and tradenames in
the ordinary course of business to value added resellers and distributors,
(c) as set forth on Schedule 6.17 or (d) as otherwise not prohibited hereunder.

 


6.18                           SOLVENCY.


 

The Loan Parties are Solvent on a consolidated basis.

 

65

--------------------------------------------------------------------------------


 


6.19                           PERFECTION OF SECURITY INTERESTS IN THE
COLLATERAL.


 

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

 


6.20                           LEGAL NAME.


 

The exact legal name and state of organization of each Loan Party is as set
forth on the signature pages hereto or on the signature pages of any Joinder
Agreement delivered in connection herewith.

 


6.21                           BROKERS’ FEES.


 

Except for the Fee Letter, neither GFI nor any Subsidiary has any obligation to
any Person in respect of any finder’s, broker’s, investment banking or other
similar fee in connection with any of the Credit Extensions contemplated under
the Loan Documents.

 


6.22                           LABOR MATTERS.


 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of GFI or any Subsidiary (other than any employees in France) as
of the Closing Date and neither GFI nor any Subsidiary has suffered any strikes,
material walkouts, material work stoppages or other material labor difficulty
within the last five years.

 


6.23                           REPRESENTATIONS AS TO FOREIGN OBLIGATIONS.


 

The Foreign Borrower and each Foreign Guarantor represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)                                  Such Foreign Loan Party is subject to civil
and commercial Laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to such Foreign
Loan Party, the “Applicable Foreign Loan Party Documents”), and the execution,
delivery and performance by such Foreign Loan Party of the Applicable Foreign
Loan Party Documents constitute and will constitute private and commercial acts
and not public or governmental acts.  Neither such Foreign Loan Party nor any of
its property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Loan Party is organized and existing in
respect of its obligations under the Applicable Foreign Loan Party Documents.

 

(b)                                 The Applicable Foreign Loan Party Documents
are in proper legal form under the Laws of the jurisdiction in which such
Foreign Loan Party is organized and existing for the enforcement thereof against
such Foreign Loan Party under the Laws of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents.  It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents that the Applicable Foreign Loan Party
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Loan Party is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Loan Party
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Foreign Loan Party Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.

 

66

--------------------------------------------------------------------------------


 

(c)                                  There is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Loan Party is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Loan Party Documents or (ii) on
any payment to be made by such Foreign Loan Party pursuant to the Applicable
Foreign Loan Party Documents, except as has been disclosed to the Administrative
Agent.

 

(d)                                 The execution, delivery and performance of
the Applicable Foreign Loan Party Documents executed by such Foreign Loan Party
are, under applicable foreign exchange control regulations of the jurisdiction
in which such Foreign Loan Party is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).

 


ARTICLE VII


 


AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Domestic Loan Parties shall and shall cause each
Subsidiary to:

 


7.01                           FINANCIAL STATEMENTS.


 

Deliver to the Administrative Agent (who shall promptly furnish to the other
Lenders), in form and detail satisfactory to the Administrative Agent:

 

(a)                                  upon the earlier of the date that is 90
days after the end of each fiscal year of GFI or within two Business Days of the
date such information is filed with the SEC, a consolidated and consolidating
balance sheet of GFI and its Subsidiaries as at the end of such fiscal year, the
related consolidated and consolidating statements of income or operations, and
the related consolidated shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by (i) a report of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) to the extent
filed with the SEC, a copy of the attestation report filed with the SEC of such
independent certified public accountant of nationally recognized standing as to
GFI’s internal controls pursuant to Section 404 of Sarbanes-Oxley;

 

(b)                                 upon the earlier of the date that is 45 days
after the end of each of the first three fiscal quarters of each fiscal year of
GFI or within two Business Days of the date such information is filed with the
SEC, a consolidated and consolidating balance sheet of GFI and its Subsidiaries
as at the end of such fiscal quarter, the related consolidated and consolidating
statements of income or operations, and the related consolidated shareholders’
equity and cash flows for such fiscal quarter and for the portion of GFI’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and

 

67

--------------------------------------------------------------------------------


 

certified by a Responsible Officer of GFI as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of GFI and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by a Responsible Officer of GFI to the effect that such statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of GFI and its Subsidiaries;

 

(c)                                  as soon as available, but in any event
within 30 days after the end of each calendar month of each fiscal year of GFI
(other than for the calendar months ending March 31, June 30 and September 30 of
each fiscal year), a consolidated balance sheet of GFI and its Subsidiaries as
at the end of such calendar month, and the related consolidated statements of
income or operations for such calendar month, setting forth in each case in
comparative form the figures for the corresponding calendar month of the
previous fiscal year, all in reasonable detail and fairly presenting in all
material respects the financial condition and results of operations of GFI and
its Subsidiaries, subject only to normal quarterly and year-end audit
adjustments and the absence of footnotes;

 

(d)                                 as soon as available, but in any event
within 30 days after the end of each fiscal year of GFI, forecasts prepared by
management of GFI, in form reasonably satisfactory to the Administrative Agent
and the Required Lenders, of statements of income or operations of GFI and its
Subsidiaries on a monthly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs);

 

(e)                                  as soon as available, but in any event
within 30 days after the end of each fiscal quarter of GFI, (i) a copy of any
Focus Report filed with the National Association of Securities Dealers by GFI or
any of its Subsidiaries and (ii) a list of counterparties for which they have
mark-to-market limits and/or exposure of at least $100,000; and

 

(f)                                    promptly after any request of the
Administrative Agent, any reports delivered to any Governmental Authorities by
GFI or any of its Subsidiaries.

 

As to any information contained in materials furnished pursuant to
Section 7.02(d), GFI shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of GFI to furnish the information and materials
described in subsections (a) and (b) above at the times specified therein.

 


7.02                           CERTIFICATES; OTHER INFORMATION.


 

Deliver to the Administrative Agent (who shall promptly furnish to the other
Lenders), in form and detail satisfactory to the Administrative Agent:

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of GFI;

 

(b)                                 promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of either Borrower by independent
accountants in connection with the accounts or books of such Borrower or any
Subsidiary, or any audit of any of them;

 

68

--------------------------------------------------------------------------------


 

(c)                                  concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a certificate of a
Responsible Officer of GFI containing information regarding the amount of all
Dispositions, Involuntary Dispositions, and Equity Issuances that occurred
during the period covered by such financial statements;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of GFI, and copies of all annual,
regular, periodic and special reports and registration statements which GFI may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or to a holder of any Indebtedness owed by GFI
or any Subsidiary in its capacity as such a holder and not otherwise required to
be delivered to the Administrative Agent pursuant hereto;

 

(e)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 7.01 or any other clause of this
Section 7.02;

 

(f)                                    promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(g)                                 concurrently with the delivery of the
financial statements referred to in Section 7.01(a), a certificate of a
Responsible Officer of GFI (i) listing (A) all applications, if any, for
Copyrights, Patents or Trademarks (each such term as defined in the Security
Agreements) made since the date of the prior certificate (or, in the case of the
first such certificate, the Closing Date), (B) all issuances of registrations or
letters on existing applications for Copyrights, Patents and Trademarks (each
such term as defined in the Security Agreements) received since the date of the
prior certificate (or, in the case of the first such certificate, the Closing
Date), (C) all material Trademark Licenses, Copyright Licenses and Patent
Licenses (each such term as defined in the Security Agreements) that are
reasonably necessary for the operation of the Businesses entered into since the
date of the prior certificate (or, in the case of the first such certificate,
the Closing Date) and (D) all such Copyrights, Patents or Trademarks that are
subject to a licensing or franchise agreement, and (ii) attaching the insurance
binder or other evidence of insurance for any insurance coverage of GFI or any
Subsidiary that was renewed, replaced or modified during the period covered by
such financial statements; and

 

(h)                                 promptly, such additional information
regarding the business, financial or corporate affairs of GFI or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a), (b) or (c) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which GFI
posts such documents, or provides a link thereto on GFI’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on GFI’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) GFI shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests GFI to deliver
such paper copies until a written request

 

69

--------------------------------------------------------------------------------


 

to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) GFI shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
GFI shall be required to provide paper copies of the Compliance Certificates
required by Section 7.02(a) to the Administrative Agent.  Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by GFI with
any such request for delivery, and each Lender shall be solely responsible for
requesting from the Administrative Agent delivery to it or maintaining its
copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or BAS
will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”).  Each Borrower hereby agrees that (w) if it decides, in its
sole discretion, to mark any Borrower Materials “PUBLIC”, it shall use
commercially reasonable efforts to clearly and conspicuously mark such Borrower
Materials “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, BAS, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrowers
or their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and BAS shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”  Notwithstanding the foregoing,
no Borrower shall be under any obligation to mark any Borrower Materials
“PUBLIC.”

 


7.03                           NOTICES.


 

Promptly notify the Administrative Agent and each Lender:

 

(a)                                  of the occurrence of any Default.

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of GFI or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between GFI or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting GFI or any Subsidiary, including pursuant to
any applicable Environmental Laws (and in the case of the preceding clauses
(i) through (iii), and for the avoidance of doubt, only to the extent any matter
has resulted in or could reasonably be expected to result in a Material Adverse
Effect).

 

(c)                                  of the occurrence of any ERISA Event.

 

(d)                                 of any material change in accounting
policies or financial reporting practices by GFI or any Subsidiary.

 

70

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of GFI setting forth details of the occurrence referred to
therein and stating what action GFI has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 7.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 


7.04                           PAYMENT OF OBLIGATIONS.


 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
GFI or such Subsidiary; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property, and (c) all material Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

 


7.05                           PRESERVATION OF EXISTENCE, ETC.


 

(a)  Preserve, renew and maintain in full force and effect its legal existence
and (to the extent the concept of good standing exists in such jurisdiction)
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and preserve or renew all of its material registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 


7.06                           MAINTENANCE OF PROPERTIES.


 

(a)  Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

 


7.07                           MAINTENANCE OF INSURANCE.


 

Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of a Borrower, in such amounts, with such deductibles and covering
such risks as are considered reasonable by management of such Person.

 


7.08                           COMPLIANCE WITH LAWS.


 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

71

--------------------------------------------------------------------------------



 


7.09                           BOOKS AND RECORDS.

 

(a)  Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of GFI
or such Subsidiary, as the case may be; and (b) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over GFI or such
Subsidiary, as the case may be.

 


7.10                           INSPECTION RIGHTS.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, at the expense of the
Administrative Agent or such Lender and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to GFI; provided, however, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of GFI at any time during normal business hours and upon reasonable
advance notice.

 


7.11                           USE OF PROCEEDS.

 

Use the proceeds of the Credit Extensions to finance working capital, to make
capital expenditures, acquisitions and for other lawful corporate purposes,
provided that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document.

 


7.12                           ADDITIONAL SUBSIDIARIES.

 

(a)                                  Promptly, and in any event, not later than
forty-five (45) days, after the acquisition or formation of any Subsidiary,
notify the Administrative Agent thereof in writing, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Capital
Stock outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Borrower or any Subsidiary,
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto and (v) a statement as to whether such Subsidiary is a Material
Subsidiary; and

 

(b)                                 Promptly, and in any event, not later than
forty-five (45) days, (i) after the acquisition or formation of any Domestic
Subsidiary that is a Material Subsidiary (other than a Regulated Subsidiary) or
(ii) the date on which any Domestic Subsidiary becomes a Material Subsidiary
(other than a Regulated Subsidiary), cause such Person to (A) become a Domestic
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other documents as the Administrative Agent shall reasonably
deem appropriate for such purpose, and (B) deliver to the Administrative Agent
documents of the types referred to in Sections 5.01(g) and (h) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (A)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

(c)                                  Promptly, and in any event, not later than
forty-five (45) days, (i) after the acquisition or formation of any Foreign
Subsidiary that is a Material Subsidiary (other than a Regulated Subsidiary) or
(b) the date on which any Foreign Subsidiary becomes a Material Subsidiary
(other than a Regulated Subsidiary), cause such Person to (A) become a Foreign

 

72

--------------------------------------------------------------------------------


 

Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other documents as the Administrative Agent shall reasonably
deem appropriate for such purpose, and (B) deliver to the Administrative Agent
such security documents as the Administrative Agent shall reasonably request
(consistent with those provided by Foreign Subsidiaries on the Closing Date) and
such documents of the types referred to in Sections 5.01(g) and (h) and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (A)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

(d)                                 If at any time any Domestic Subsidiary that
is not a Domestic Guarantor provides a guarantee of (i) any Person’s obligations
with respect to any Subordinated Indebtedness or (ii) any Indebtedness permitted
pursuant to Section 8.03(i), then promptly (and in any event within five
(5) days), cause such Subsidiary to (A) become a Domestic Guarantor by executing
and delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall reasonably deem appropriate for such
purpose, and (B) deliver to the Administrative Agent such security documents as
the Administrative Agent shall reasonably request (consistent with those
provided by Domestic Subsidiaries on the Closing Date) and such documents of the
types referred to in Section 5.01(g) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (A)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.

 

(e)                                  If at any time any Foreign Subsidiary that
is not a Foreign Guarantor provides a guarantee of (i) any Person’s obligations
with respect to any Subordinated Indebtedness or (ii) any Indebtedness permitted
pursuant to Section 8.03(i), then promptly (and in any event within five
(5) days), cause such Subsidiary to (A) become a Foreign Guarantor by executing
and delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall reasonably deem appropriate for such
purpose, and (B) deliver to the Administrative Agent such security documents as
the Administrative Agent shall reasonably request (consistent with those
provided by Foreign Subsidiaries on the Closing Date) and such documents of the
types referred to in Section 5.01(g) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (A)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.

 


7.13                           ERISA COMPLIANCE.

 

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law; and (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification, except in each case
referenced in clause (a) or (b), to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 


7.14                           PLEDGED ASSETS.

 

(a)                                  Cause each Domestic Loan Party to (subject
to the time periods permitted in Section 7.12, to any exceptions in the
Collateral Documents and to the limitations on Liens in the next sentence)
(i) cause all of its owned and leased personal Property to be subject at all
times to first priority, perfected Liens in favor of the Administrative Agent to
secure the Obligations pursuant to the terms and conditions of the Collateral
Documents or, with respect to any such Property acquired subsequent to the
Closing Date, such other additional security documents as the Administrative
Agent shall reasonably request, subject in any

 

73

--------------------------------------------------------------------------------


 

case to Permitted Liens and (ii) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, appropriate UCC-1 financing statements, certified
resolutions and other organizational and authorizing documents of such Person,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder) and other items of the types required to be delivered pursuant
to Section 5.01(h), all in form, content and scope reasonably satisfactory to
the Administrative Agent. The Domestic Loan Parties will cause (a) 100% of the
issued and outstanding Capital Stock of each Domestic Subsidiary that is a
Material Subsidiary and (b) 65% (or such greater percentage that, due to a
change in an applicable Law after the date hereof, (1) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (2) could
not reasonably be expected to cause any adverse tax consequences) of each
class of the issued and outstanding Capital Stock (and in any event no more than
65% of the voting stock in the aggregate) in each Foreign Subsidiary that is a
Material Subsidiary directly owned by GFI or any Domestic Subsidiary to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, subject to Permitted Liens, pursuant to the terms and
conditions of the relevant Collateral Documents or such other security documents
as the Administrative Agent shall reasonably request and no other Capital Stock
of any Subsidiary of any Domestic Loan Party shall be subject to any Lien in
favor of the Administrative Agent.

 

(b)                                 Cause each Foreign Loan Party to (subject to
the time periods permitted in Section 7.12, to any exceptions in the Collateral
Documents and to the limitations on Liens in the next sentence) (i) cause all of
its owned and leased personal Property to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent to secure the
Foreign Obligations pursuant to the terms and conditions of the relevant
Collateral Documents or, with respect to any such Property acquired subsequent
to the Closing Date, such other additional security documents as the
Administrative Agent shall reasonably request, subject in any case to Permitted
Liens and (ii) deliver such security documents as the Administrative Agent shall
reasonably request (consistent with those provided by Foreign Subsidiaries on
the Closing Date) and such other documentation as the Administrative Agent
may reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, certified resolutions and
other organizational and authorizing documents of such Person, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and the perfection of the Administrative Agent’s Liens
thereunder) and other items of the types required to be delivered pursuant to
Section 5.01(h), all in form, content and scope reasonably satisfactory to the
Administrative Agent. The Foreign Loan Parties will cause 100% of the issued and
outstanding Capital Stock of each Domestic Subsidiary that is a Material
Subsidiary and 100% of the issued and outstanding Capital Stock of each Foreign
Subsidiary that is a Material Subsidiary directly owned by any Foreign Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the Administrative Agent pursuant to the terms and conditions of the Foreign
Pledge Agreements (to secure the Foreign Obligations) or such other security
documents as the Administrative Agent shall reasonably request and no other
Capital Stock of any Subsidiary of any Foreign Loan Party shall be subject to
any Lien in favor of the Administrative Agent.

 

7.15                           Insurance Certificates.

 

Provide the Administrative Agent with copies of insurance policies or
certificates of insurance of the Loan Parties evidencing liability and casualty
insurance meeting the requirements set forth in the Loan Documents, including,
but not limited to, naming the Administrative Agent as additional insured (in
the case of liability insurance) or loss payee (in the case of hazard insurance)
on behalf of the Lenders.

 

74

--------------------------------------------------------------------------------


 


ARTICLE VIII


 


NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Domestic Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 


8.01                           LIENS.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)                                  Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 8.01 and any renewals, refinancings or extensions thereof, provided
that (i) the property covered thereby is not increased, (ii) the amount secured
or benefited thereby is not increased except by an amount equal to a reasonable
premium or other amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, (iii) the direct or contingent obligor with
respect thereto is not changed and (iv) any renewal, refinancings or extension
of the obligations secured or benefited thereby is permitted by Section 8.03(b);

 

(c)                                  Liens (other than Liens imposed under
ERISA) for taxes, assessments or governmental charges or levies not yet due or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(d)                                 statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and suppliers and other Liens
imposed by law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business, provided that such Liens secure only
obligations that are not overdue by more than sixty (60) days and no action has
been taken to enforce the same or that are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;

 

(e)                                  (i) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA or (ii) any lien arising by operation of law and any lien arising in the
ordinary course of trading (including any lien on a brokerage or trading account
of GFI or any Subsidiary where such lien arises in the ordinary course of
business of trading, including, for the avoidance of doubt, any lien in favor of
Euroclear);

 

(f)                                    deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                 easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

75

--------------------------------------------------------------------------------


 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 9.01(i) or securing
appeal or other surety bonds related to such judgments;

 

(i)                                     Liens securing Indebtedness permitted
under Section 8.03(e); provided that (i) such Liens do not at any time encumber
any Property other than the Property financed by such Indebtedness, (ii) the
Indebtedness secured thereby does not exceed the cost of the Property being
acquired on the date of acquisition and (iii) such Liens attach to such Property
concurrently with or within ninety days after the acquisition thereof;

 

(j)                                     leases or subleases granted to others
not interfering in any material respect with the business of GFI or any of its
Subsidiaries;

 

(k)                                  any interest of title of a lessor under,
and Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases
permitted by this Agreement;

 

(l)                                     normal and customary rights of setoff
upon deposits of cash in favor of banks or other depository institutions;

 

(m)                               Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(n)                                 Liens of sellers of goods to GFI and any of
its Subsidiaries arising under Article 2 of the Uniform Commercial Code or
similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

 

(o)                                 Liens securing Indebtedness permitted
hereunder not to exceed $15,000,000 in the aggregate on Properties acquired
pursuant to Section 8.02(f) or otherwise approved in writing by the Required
Lenders in their sole discretion; and

 

(p)                                 other Liens which secure Indebtedness of GFI
and its Subsidiaries; provided that the aggregate principal amount of
Indebtedness secured thereby shall not at any time exceed $5,000,000.

 


8.02                           INVESTMENTS.

 

Make any Investments, except:

 

(a)                                  Investments held by GFI or such Subsidiary
in the form of cash or Cash Equivalents;

 

(b)                                 Investments existing as of the Closing Date
and set forth in Schedule 8.02;

 

(c)                                  (i) Investments by any Domestic Loan Party
in any other Domestic Loan Party and (ii) Investments by any Foreign Loan Party
in any other Loan Party;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of

 

76

--------------------------------------------------------------------------------


 

business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;

 

(e)                                  Guarantees permitted by Section 8.03;

 

(f)                                    Permitted Acquisitions;

 

(g)                                 deposits by Regulated Subsidiaries with, or
pledges of cash by Regulated Subsidiaries to, clearing agencies, including
Euroclear, in the ordinary course of business;

 

(h)                                 advances or loans to employees, to the
extent permitted by applicable Law and to the extent repaid within twelve (12)
months of the date of such advance or loan, not to exceed $5,000,000 in the
aggregate at any one time outstanding; provided, however, (i) GFI and its
Subsidiaries may make advances or loans to employees in-lieu of sign-on bonuses
and (ii) GFI and its Subsidiaries may make advances or loans to employees
in-lieu of performance/discretionary bonuses including for the purpose of such
employee purchasing equity interests in such Person in an aggregate amount not
to exceed $10,000,000 in any fiscal year plus the unused amount available for
such advances or loans in-lieu of performance/discretionary bonuses not used in
any preceding fiscal year;

 

(i)                                     Investments in securities permitted by
Section 8.14;

 

(j)                                     Investments in Regulated Subsidiaries
necessary to comply with statutory capital requirements under applicable Laws;

 

(k)                                  the payment by GFI or any of its
Subsidiaries of the ordinary course expenses of any other Subsidiary of GFI;
provided that any such expenses are reimbursable to GFI or such applicable
Subsidiary;

 

(l)                                     (i) the acquisition by GFI LLC of any
shares of GFInet Europe Limited, (ii) the acquisition by GFI Brokers Limited
and/or GFI Securities Limited of all or any portion of the assets comprising the
name give-up broker business and/or the matched principal broker business of
GFInet Europe Limited, (iii) the acquisition by GFI LLC of any shares of the
Foreign Borrower, (iv) the Investment by GFInet Europe Limited in GFI Brokers
Limited and/or GFI Securities Limited in connection with the transfer of all or
any portion of the assets comprising the name give-up broker business and/or the
matched principal broker business of GFInet Europe Limited to GFI Brokers
Limited and/or GFI Securities Limited and (v) the loan by GFInet Europe Limited
to Fenics Software in connection with the transfer of the commercial division
revenue stream of GFInet Europe Limited to Fenics Software; and

 

(m)                               other Investments not exceeding $5,000,000 in
the aggregate at any one time outstanding.

 


8.03                           INDEBTEDNESS.


 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness of GFI and its Subsidiaries set
forth in Schedule 8.03 and any renewals, refinancings and extensions thereof on
terms and conditions not materially less favorable

 

77

--------------------------------------------------------------------------------


 

to the applicable debtor(s); provided that the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder;

 

(c)                                  intercompany Indebtedness permitted under
Section 8.02;

 

(d)                                 obligations (contingent or otherwise) of GFI
or any Subsidiary existing or arising under any Swap Contract, provided that
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)                                  purchase money Indebtedness (including
obligations in respect of Capital Leases or Synthetic Leases) hereafter incurred
by GFI or any of its Subsidiaries to finance the construction, improvement or
purchase of fixed assets and renewals, refinancings and extensions thereof,
provided that (i) the total of all such Indebtedness for all such Persons taken
together shall not exceed an aggregate principal amount of $10,000,000 at any
one time outstanding; (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;

 

(f)                                    Indebtedness in an aggregate amount not
to exceed $15,000,000 incurred or assumed in connection with a Permitted
Acquisition; provided that, (i) such Indebtedness is recourse only to the entity
or assets so acquired and (ii) GFI shall have demonstrated that after giving
effect to any such Permitted Acquisition and the incurrence or assumption of the
related Indebtedness on a Pro Forma Basis, GFI is in compliance with all of the
covenants set forth in Section 8.11;

 

(g)                                 endorsements in the ordinary course of
business of negotiable instruments for deposit or collection;

 

(h)                                 Subordinated Indebtedness in an aggregate
principal amount not to exceed $50,000,000 at any one time outstanding; provided
that, at least 3 days prior to the date of closing on any such Subordinated
Indebtedness, GFI shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect to the incurrence
of such Subordinated Indebtedness on a Pro Forma Basis, the Loan Parties are in
compliance with Section 8.11;

 

(i)                                     other unsecured Indebtedness of the Loan
Parties in an aggregate principal amount not to exceed $15,000,000 at any one
time outstanding;

 

(j)                                     obligations of Regulated Subsidiaries to
clearing agencies with respect to transactions executed by the Regulated
Subsidiaries in the ordinary course of business;

 

78

--------------------------------------------------------------------------------


 

(k)                                  any payable owing by any Subsidiary to GFI
or any of its other Subsidiaries for the payment by GFI or any of its
Subsidiaries in accordance with Section 8.02(k) of the ordinary course expenses
of such Subsidiary;

 

(l)                                     any Indebtedness of any Subsidiary that
is not a Loan Party owing to any other Subsidiary that is not a Loan Party;

 

(m)                               any Indebtedness owing by a Regulated
Subsidiary to any Loan Party; and

 

(n)                                 Guarantees (which Guarantees in respect of
any Indebtedness permitted under clauses (f) and (h) shall be similarly
subordinated) with respect to Indebtedness permitted under clauses (a) through
(i) of this Section 8.03.

 


8.04                           FUNDAMENTAL CHANGES.


 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, subject to Section 7.12 and provided
that, after giving effect to any such transaction, no Default or Event of
Default shall exist, (a) GFI may merge or consolidate with any of its
Subsidiaries provided that GFI shall be the continuing or surviving corporation,
(b) the Foreign Borrower may merge or consolidate with any of its Subsidiaries
provided that the Foreign Borrower shall be the continuing or surviving
corporation, (c) any Domestic Subsidiary of GFI may merge or consolidate with
any other Domestic Subsidiary of GFI provided that if a Loan Party is a party
thereto, a Loan Party shall be the continuing or surviving corporation, (d) any
Foreign Subsidiary may merge or consolidate with any other Foreign Subsidiary
provided that if a Loan Party is a party thereto, a Loan Party shall be the
continuing or surviving corporation, (e) any Foreign Subsidiary may be merged or
consolidated with or into any Loan Party provided that such Loan Party shall be
the continuing or surviving corporation, (f) any Domestic Subsidiary may wind
up, liquidate or dissolve itself so long as it transfers all or substantially
all of its assets to a Domestic Loan Party prior to such wind up, liquidation or
dissolution, (g) any Foreign Subsidiary may wind up, liquidate or dissolve
itself so long as it transfers all or substantially all of its assets to a
Foreign Loan Party prior to such wind up, liquidation or dissolution, (h) any
Subsidiary may wind up, liquidate or dissolve itself if GFI determines in good
faith that such wind up, liquidation or dissolution is in GFI’s best interests
and is not materially disadvantageous to the Lenders and the assets of such
Subsidiary are transferred to a Loan Party prior to such dissolution and
(i) nothing in this Section 8.04 shall prohibit any Disposition otherwise
permitted under Section 8.05.

 


8.05                           DISPOSITIONS.


 

Make any Disposition unless (a) the consideration paid in connection therewith
shall be indebtedness evidenced by promissory notes and/or cash or Cash
Equivalents paid contemporaneously with consummation of the transaction and
shall be in an amount not less than the fair market value of the Property
disposed of, (b) such transaction does not involve the sale or other disposition
of a minority equity interest in any Material Subsidiary, (c) such transaction
does not involve a sale or other disposition of receivables other than
receivables owned by or attributable to other Property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05, and
(d) the greater of the aggregate net book value and the fair market value of all
of the assets sold or otherwise disposed of by GFI and its Subsidiaries in all
such transactions in any fiscal year of GFI shall not exceed $15,000,000;
provided that, in determining compliance with this Section 8.05 a Disposition
shall be excluded to the extent the proceeds of such Disposition are used within
the Application Period following such Disposition to make Eligible
Reinvestments.

 

79

--------------------------------------------------------------------------------


 


8.06                           RESTRICTED PAYMENTS.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)                                  each Domestic Subsidiary may make
Restricted Payments (directly or indirectly) to any Domestic Loan Party;

 

(b)                                 each Foreign Subsidiary may make Restricted
Payments (directly or indirectly) to any Loan Party;

 

(c)                                  each Borrower and each Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Capital Stock of such Person;

 

(d)                                 GFI may use the proceeds of a Public Equity
Offering to make dividends or purchase, redeem, acquire or retire shares of its
Capital Stock of any class or any warrants or options to purchase any such
shares of its Capital Stock so long as (i) no Default or Event of Default exists
immediately prior to and after giving effect to any such dividend, purchase,
redemption, acquisition or retirement, (ii) the aggregate amount paid by GFI for
all Capital Stock so purchased, redeemed, acquired or retired plus the aggregate
amount of such dividends made by GFI does not exceed 50% of the aggregate
proceeds of such Public Equity Offering and (iii) such dividends, purchases,
redemptions, acquisitions or retirements are made within one hundred eighty
(180) days of the consummation of such Public Equity Offering;

 

(e)                                  GFI may purchase shares of its Capital
Stock issued by GFI to shareholders of GFI (other than the Parent) and declare
and make dividends or other distributions to its shareholders in an aggregate
amount not to exceed $20,000,000 in any fiscal year plus the unused amount
available for such purchases, dividends and distributions in any preceding
fiscal year; provided that after giving effect to any such purchases, dividends
or distributions, GFI is in compliance with Section 8.11(a) on a Pro Forma
Basis; and

 

(f)                                    such other dividends and redemptions as
may be approved in writing by the Required Lenders.

 


8.07                           CHANGE IN NATURE OF BUSINESS.

 

Engage in any material line of business substantially different from those lines
of business conducted by GFI and its Subsidiaries on the Closing Date or any
business substantially related or incidental thereto.

 


8.08                           TRANSACTIONS WITH AFFILIATES AND INSIDERS.


 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions
expressly permitted by this Article VIII, (b) compensation and reimbursement of
expenses of officers and directors approved by GFI’s compensation committee and
(c) except as otherwise specifically limited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director or Affiliate.

 

80

--------------------------------------------------------------------------------


 


8.09                           BURDENSOME AGREEMENTS.

 

(a)                                  Enter into, or permit to exist, any
Contractual Obligation that encumbers or restricts on the ability of any such
Person to (i) pay dividends or make any other distributions to any Loan Party on
its Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (ii) pay any Indebtedness or other obligation owed to
any Loan Party, (iii) make loans or advances to any Loan Party, (iv) sell, lease
or transfer any of its Property to any Loan Party, (v) pledge its Property
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (vi) act as a Loan Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses
(i)-(v) above) for (1) this Agreement and the other Loan Documents, (2) any
document or instrument governing Indebtedness incurred pursuant to Sections
8.03(e) or (h), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(3) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (4) customary restrictions and
conditions contained in any agreement relating to the sale of any Property
permitted under Section 8.05 pending the consummation of such sale,
(5) customary nonassignment provisions as to the assets financed in any lease
governing a leasehold interest or in any other contracts which are not material
to the business and operations of GFI and its Subsidiaries or (6) restrictions
or conditions imposed by Laws.

 

(b)                                 Enter into, or permit to exist, any
Contractual Obligation that prohibits or otherwise restricts the existence of
any Lien upon any of its Property in favor of the Administrative Agent (for the
benefit of the Lenders) for the purpose of securing the Obligations, whether now
owned or hereafter acquired, or requiring the grant of any security for any
obligation if such Property is given as security for the Obligations, except
(i) any document or instrument governing Indebtedness incurred pursuant to
Section 8.03(e), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(ii) in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien and
(iii) pursuant to customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 8.05,
pending the consummation of such sale.

 


8.10                           USE OF PROCEEDS.


 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, (a) to purchase or carry margin
stock (within the meaning of Regulations U and T of the FRB) or to extend credit
to others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose or (b) for any purpose which
would be prohibited by Section 151 of the U.K. Companies Act 1985.

 


8.11                           FINANCIAL COVENANTS.

 

(a)                                  Consolidated Capital. Permit Consolidated
Capital at any time to be less than the sum of $150,000,000, increased on a
cumulative basis as of the end of each fiscal quarter, commencing with the
fiscal quarter ending December 31, 2005 by an amount equal to 40% of
Consolidated Net Income (to the extent positive) for the fiscal quarter then
ended plus 100% of the amount of all Equity Issuances after the Closing Date and
during such fiscal quarter as evidenced on the books of GFI in accordance with
GAAP (less the amount of equity redemptions to the extent permitted by
Section 8.06).

 

(b)                                 Consolidated Leverage Ratio. Permit the
Consolidated Leverage Ratio as of the end of each fiscal quarter of GFI to be
greater than 2.25 to 1.0.

 

81

--------------------------------------------------------------------------------


 

(c)                                  Consolidated Fixed Charge Coverage Ratio.
Permit the Consolidated Fixed Charge Coverage Ratio as of the end of each fiscal
quarter of GFI to be less than 1.25 to 1.0.

 

(d)                                 Consolidated EBITDA. Permit Consolidated
EBITDA, as of the end of each fiscal quarter of GFI for the twelve month period
ending on such date to be less than $50,000,000.

 


8.12                           ORGANIZATION DOCUMENTS; FISCAL YEAR; LEGAL NAME,
STATE OF FORMATION AND FORM OF ENTITY.

 

(a)  Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders; (b) change its fiscal year; or (c) without providing ten
(10) days prior written notice to the Administrative Agent, change its name,
state of formation or form of organization.

 


8.13                           SALE LEASEBACKS.

 

Enter into any Sale and Leaseback Transaction.

 


8.14                           PROPRIETARY TRADING.

 

Engage in any trading activity for its own account (it being agreed that matched
principal transactions will not be considered trading for its own account) other
than (a) any activity entered into in the ordinary course of business for the
purposes of managing its cash and (b) any trading of securities for its own
account; provided that after giving effect to any such purchase of securities
the aggregate amount of the initial purchase price of all such securities held
by GFI and its Subsidiaries shall not exceed five percent (5%) of Consolidated
Capital at the time of such purchase.

 


8.15                           PREPAYMENT OF OTHER INDEBTEDNESS, ETC.

 

(a)                                  Amend or modify any of the terms of any
Indebtedness of GFI or any Subsidiary (other than Indebtedness arising under the
Loan Documents) if such amendment or modification would add or change any terms
in a manner materially adverse to GFI or any Subsidiary, or shorten the final
maturity or average life to maturity or require any payment to be made sooner
than originally scheduled or increase the interest rate applicable thereto,
except to the extent the incurrence of such Indebtedness as so amended would be
permitted hereunder.

 

(b)                                 After the occurrence and during the
continuation of any Default or Event of Default, with respect to any
Indebtedness other than any Subordinated Indebtedness, make (or give any notice
with respect thereto) any voluntary or optional payment or prepayment or
redemption or acquisition for value of (including without limitation, by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due), refund, refinance or exchange of any such
Indebtedness of GFI or any Subsidiary (other than Indebtedness arising under the
Loan Documents).

 

(c)                                  With respect to any Subordinated
Indebtedness, (i) make or offer to make any principal payments (other than
scheduled principal payments) with respect to such Subordinated Indebtedness,
(ii) redeem or offer to redeem any of such Subordinated Indebtedness, or
(iii) deposit any funds intended to discharge such Subordinated Indebtedness.

 

82

--------------------------------------------------------------------------------


 


ARTICLE IX


 


EVENTS OF DEFAULT AND REMEDIES

 


9.01                           EVENTS OF DEFAULT.

 

Any of the following shall constitute an Event of Default:

 

(a)                                  Non-Payment. Any Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation, or (ii) within three Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any commitment fee or other fee due hereunder, or (iii) within five Business
Days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b)                                 Specific Covenants. Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.03, 7.05(a), 7.10, 7.11, 7.12, 7.14 or 7.15 or Article VIII or

 

(c)                                  Information Covenants. Any Loan Party fails
to perform or observe any term, covenant or agreement contained in either
Section 7.01 or 7.02 and such failure continues for ten (10) Business Days after
the earlier of (i) written notice to GFI from the Administrative Agent or (ii) a
Responsible Officer of GFI becoming aware of such default; or

 

(d)                                 Other Defaults. Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a), (b) or (c) above) contained in any Loan Document on its part to
be performed or observed and such failure continues for thirty days after the
earlier of (i) written notice to GFI from the Administrative Agent or (ii) a
Responsible Officer of GFI becoming aware of such default; or

 

(e)                                  Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

 

(f)                                    Cross-Default. (i) GFI or any Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts or Treasury Management Agreements) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided,
that this clause (B) shall not apply to secured Indebtedness that becomes

 

83

--------------------------------------------------------------------------------


 

due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness if such sale or transfer and the prepayment of such
Indebtedness are otherwise permitted under this Agreement, or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which GFI or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which GFI or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by GFI or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

(g)                                 Insolvency Proceedings, Etc. Any Loan Party
or any of its Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
administrator, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its property; or any
receiver, administrator, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or

 

(h)                                 Inability to Pay Debts; Attachment. (i) GFI
or any Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty days after its issue or levy; or

 

(i)                                     Judgments. There is entered against GFI
or any Subsidiary one or more final judgments or orders for the payment of money
in an aggregate amount exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage), and either (i) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (ii) there is a period of thirty consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal, posting of bond or otherwise, is not in effect; or

 

(j)                                     ERISA. (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of a Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) GFI or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(k)                                  Invalidity of Loan Documents. Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect or fails to give the
Administrative Agent and/or the Lenders the Liens, material rights, powers and
privileges purported to be created by the Loan Documents; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that

 

84

--------------------------------------------------------------------------------


 

it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

 

(l)                                     Change of Control. There occurs any
Change of Control; or

 

(m)                               Subordinated Indebtedness. There shall occur
an “Event of Default” (or any comparable term, which, for the avoidance of
doubt, will allow for the passage of any applicable grace or cure period) under,
and as defined in, the documentation evidencing any Subordinated Indebtedness.

 

(n)                                 Licenses/Permits. GFI or any Subsidiary
fails to maintain any license or permit necessary for the continued operation of
its business where the failure to maintain or have such license or permit could
reasonably be expected to have a Material Adverse Effect.

 


9.02                           REMEDIES UPON EVENT OF DEFAULT.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(c)                                  require that the Borrowers Cash
Collateralize their respective L/C Obligations (in an amount equal to the then
Outstanding Amount thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 


9.03                           APPLICATION OF FUNDS.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02),

 

(a)                                  any amounts received on account of the
Obligations (other than the Foreign Obligations) shall be applied by the
Administrative Agent in the following order:

 

85

--------------------------------------------------------------------------------


 

First, to payment of that portion of such Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of such Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of such Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings and fees, premiums and scheduled
periodic payments, and any interest accrued thereon, due under any Swap Contract
between any Domestic Loan Party and any Lender, or any Affiliate of a Lender, to
the extent such Swap Contract is permitted by Section 8.03(d), ratably among the
Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) in
proportion to the respective amounts described in this clause Third held by
them;

 

Fourth, to payment of that portion of such Obligations constituting unpaid
principal of the Loans and L/C Borrowings, to breakage, termination or other
payments, and any interest accrued thereon, due under any Swap Contract between
any Domestic Loan Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 8.03(d), to amounts due under
any Treasury Management Agreement between any Domestic Loan Party and any Lender
or any Affiliate of a Lender, and to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders (and, in the case of such Swap Contracts and Treasury
Management Agreements, Affiliates of Lenders) in proportion to the respective
amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of such Obligations have been indefeasibly
paid in full, to GFI or as otherwise required by Law;

 

provided that, subject to Section 2.03(c), amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fourth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to such other Obligations, if any, in the order set forth above; and

 

(b)                                 any amounts received on account of the
Foreign Obligations shall be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Foreign Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Foreign Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Foreign Obligations constituting
accrued and unpaid interest on the Loans and L/C Borrowings and fees, premiums
and scheduled periodic payments, and any interest accrued thereon, due under any
Swap Contract between any Foreign Loan Party and any Lender, or any Affiliate of
a Lender, to the extent such Swap Contract is permitted by

 

86

--------------------------------------------------------------------------------


 

Section 8.03(d), ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) in proportion to the respective amounts
described in this clause Third held by them;

 

Fourth, to payment of that portion of the Foreign Obligations constituting
unpaid principal of the Loans and L/C Borrowings, to breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between any Foreign Loan Party and any Lender, or any Affiliate of a Lender, to
the extent such Swap Contract is permitted by Section 8.03(d), to amounts due
under any Treasury Management Agreement between any Foreign Loan Party and any
Lender or any Affiliate of a Lender, and to Cash Collateralize that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders (and, in the case of such Swap Contracts and Treasury
Management Agreements, Affiliates of Lenders) in proportion to the respective
amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Foreign Obligations have been
indefeasibly paid in full, to the Foreign Borrower or as otherwise required by
Law;

 

provided that, subject to Section 2.03(c), amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fourth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Foreign Obligations, if any, in the order set forth above.

 


ARTICLE X


 


ADMINISTRATIVE AGENT


 


10.01                     APPOINTMENT AND AUTHORITY.

 

Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as expressly provided in
Section 10.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrowers
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 


10.02                     RIGHTS AS A LENDER.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

87

--------------------------------------------------------------------------------


 


10.03                     EXCULPATORY PROVISIONS.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrowers
or any of their Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 


10.04                     RELIANCE BY ADMINISTRATIVE AGENT.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C

 

88

--------------------------------------------------------------------------------


 

Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 


10.05                     DELEGATION OF DUTIES.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 


10.06                     RESIGNATION OF ADMINISTRATIVE AGENT.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and GFI. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
GFI, to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify GFI and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
an L/C Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. In the event
of any such resignation, the resigning Administrative Agent shall return to GFI
the pro rated amount of the annual upfront administrative fee paid by GFI for
such year. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

89

--------------------------------------------------------------------------------


 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 


10.07                     NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER
LENDERS.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 


10.08                     NO OTHER DUTIES, ETC.

 

Anything herein to the contrary notwithstanding, neither the Sole Lead Arranger
nor the Sole Book Manager listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.


 


10.09                     ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations (other than obligations under Swap
Contracts or Treasury Management Agreements to which the Administrative Agent is
not a party) that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.08 and 11.04) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

90

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.08 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 


10.10                     RELEASES.

 

The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(a)                                  to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Revolving Commitments and payment in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) subject to Section 11.01, if approved, authorized
or ratified in writing by the Required Lenders or all Lenders if so required;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.01(i); and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders or
all Lenders if so required will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 10.10.

 


ARTICLE XI


 


MISCELLANEOUS

 


11.01                     AMENDMENTS, ETC.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

91

--------------------------------------------------------------------------------


 

(a)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender (it being understood and agreed that a waiver
of any condition precedent set forth in Section 5.02 or of any Default or Event
of Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of any Borrower to pay interest at
the Default Rate;

 

(d)                                 change Section 2.12 or Section 9.03 in a
manner that would alter the pro rata sharing of payments or the order of
application of payments required thereby without the written consent of each
Lender directly affected thereby;

 

(e)                                  amend Section 1.10 or the definition of
“Alternative Currency” without the consent of each Lender directly affected
thereby;

 

(f)                                    change any provision of this
Section 11.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender directly affected
thereby;

 

(g)                                 (i) release any Borrower or, except in
connection with a merger or consolidation permitted under Section 8.04 or a
Disposition permitted under Section 8.05, all or substantially all of the
Guarantors, from its or their obligations under the Loan Documents without the
written consent of each Lender directly affected thereby; or (ii) except in
connection with a Disposition permitted under Section 8.05, release all or
substantially all of the Collateral without the written consent of each Lender
directly affected thereby;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall

 

92

--------------------------------------------------------------------------------


 

determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.

 


11.02                     NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.

 

(a)                                  General. Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)                                     if to a Borrower, the Administrative
Agent or an L/C Issuer, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 11.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrowers, the Administrative Agent and the L/C Issuers.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders and the L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR

 

93

--------------------------------------------------------------------------------


 

COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc. Each of the
Borrowers, the Administrative Agent and the L/C Issuers may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent and the L/C Issuers. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(e)                                  Reliance by Administrative Agent and
Lenders. The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Loan Notices) given by a Responsible
Officer of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. GFI shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice given by a Responsible Officer of any Borrower. All
telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.

 


11.03                     NO WAIVER; CUMULATIVE REMEDIES.

 

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 


11.04                     EXPENSES; INDEMNITY; DAMAGE WAIVER.

 

(a)                                  Costs and Expenses. GFI shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the

 

94

--------------------------------------------------------------------------------


 

credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 Indemnification by GFI. GFI shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
applicable L/C Issuer to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by GFI or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by GFI or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if GFI or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. The agreements in this Section 11.04(b) shall survive the
termination of the Commitments and the repayment, satisfaction or discharge of
all the Obligations.

 

(c)                                  Reimbursement by Lenders. To the extent
that GFI for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), any L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the

 

95

--------------------------------------------------------------------------------


 

Administrative Agent (or any such sub-agent) or such L/C Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.11(e).

 

(d)                                 Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, no Borrower shall assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby except to the extent such damages
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 


11.05                     PAYMENTS SET ASIDE.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such set-off
had not occurred, and (b) each Lender and each L/C Issuer severally agrees to
pay to the Administrative Agent upon demand its applicable share of any amount
so recovered from or repaid by the Administrative Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, in the
Applicable Currency of such recovery or payment. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 


11.06                     SUCCESSORS AND ASSIGNS.

 

(a)                                  Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

96

--------------------------------------------------------------------------------


 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, GFI, otherwise consents (each such consent not to be unreasonably
withheld or delayed); (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned;
(iii) any assignment of a Revolving Commitment must be approved by the
Administrative Agent unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $2,500, and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 11.04 and 11.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, each Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register. The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each of the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or a Borrower or
any of a Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it);

 

97

--------------------------------------------------------------------------------


 

provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a) through (g) of the first proviso to Section 11.01 that
directly affects such Participant. Subject to subsection (e) of this Section,
each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender.

 

(e)                                  Limitation upon Participation Rights. A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with GFI’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless GFI is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)                                    Certain Pledges. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the
Uniform Electronic Transactions Act.

 

(h)                                 Resignation as L/C Issuer after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon thirty days’ notice to GFI and
the Lenders, resign as an L/C Issuer. In the event of any such resignation as
L/C Issuer, GFI shall be entitled to appoint from among the Lenders a successor
L/C Issuer hereunder; provided, however, that no failure by GFI to appoint any
such successor shall affect the resignation of Bank of America as an L/C Issuer,
as the case may be. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit,

 

98

--------------------------------------------------------------------------------


 

if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 


11.07                     CONFIDENTIALITY.


 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ partners, directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (g) with the consent of
GFI; (h) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than a Borrower; or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section, “Information” means all information received from any Loan Party
relating to any Loan Party or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Loan Party; provided that, in the case of
information received from a Loan Party after the date hereof, such information
is clearly identified in writing at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary,
“Information” shall not include, and the Borrowers, the other Loan Parties, the
Administrative Agent, each Lender and the respective Affiliates of each of the
foregoing (and the respective partners, directors, officers, employees, agents,
advisors and other representatives of each of the foregoing and their
Affiliates) may disclose to any and all Persons, without limitation of any kind
(a) any information with respect to the U.S. federal and state income tax
treatment of the transactions contemplated hereby and any facts that may be
relevant to understanding such tax treatment, which facts shall not include for
this purpose the names of the parties or any other Person named herein, or
information that would permit identification of the parties or such other
Persons, or any pricing terms or other nonpublic business or financial
information that is unrelated to such tax treatment or facts, and (b) all
materials of any kind (including opinions or other tax analyses) relating to
such tax treatment or facts that are provided to any of the Persons referred to
above.

 

 

99

--------------------------------------------------------------------------------


 


11.08                     SET-OFF.


 

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender, each
L/C Issuer and each of their respective  Affiliates is authorized at any time
and from time to time, without prior notice to any Borrower or any other Loan
Party, any such notice being waived by each Borrower (on its own behalf and on
behalf of each Loan Party) to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other indebtedness at any time owing by, such
Lender or such L/C Issuer to or for the credit or the account of the respective
Loan Parties against any and all Obligations owing to such Lender or such L/C
Issuer hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent, such Lender or such L/C
Issuer shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender and each L/C Issuer agrees promptly to notify GFI and the Administrative
Agent after any such set-off and application made by such Lender or such L/C
Issuer; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.

 


11.09                     INTEREST RATE LIMITATION.


 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 


11.10                     COUNTERPARTS.


 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 


11.11                     INTEGRATION.


 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 

100

--------------------------------------------------------------------------------


 


11.12                     SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 


11.13                     SEVERABILITY.


 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 


11.14                     REPLACEMENT OF LENDERS.


 

Under any circumstances set forth herein providing that a Borrower shall have
the right to replace a Lender as a party to this Agreement, such Borrower may,
upon notice to such Lender and the Administrative Agent, replace such Lender by
causing such Lender to assign its Commitment and outstanding Loans (with the
assignment fee to be paid by such Borrower in such instance) pursuant to
Section 11.06(b) to one or more other Lenders or Eligible Assignees procured by
such Borrower; provided, however, that if a Borrower elects to exercise such
right with respect to any Lender pursuant to Section 3.06(b), it shall be
obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or 3.04. The applicable Borrower(s) shall
(x) pay in full all principal, interest, fees and other amounts due and payable
to such Lender through the date of replacement (including any amounts payable
pursuant to Section 3.05), (y) provide appropriate assurances and indemnities
(which may include letters of credit) to the applicable L/C Issuer as such L/C
Issuer may reasonably require with respect to any continuing obligation of the
applicable replacement Lender to fund participation interests in any L/C
Obligations then outstanding, and (z) release such Lender from its obligations
under the Loan Documents. Any Lender being replaced shall execute and deliver an
Assignment and Assumption with respect to such Lender’s Commitment and
outstanding Loans and participations in L/C Obligations.

 


11.15                     GOVERNING LAW; JURISDICTION, ETC.


 

(a)                                  GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

(b)                                 SUBMISSION TO JURISDICTION. ANY LEGAL ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW

 

101

--------------------------------------------------------------------------------


 

YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 


11.16                     WAIVER OF RIGHT TO TRIAL BY JURY.


 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 


11.17                     USA PATRIOT ACT NOTICE.


 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.

 


11.18                     JUDGMENT CURRENCY.


 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated

 

102

--------------------------------------------------------------------------------


 

in accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).

 

[SIGNATURE PAGES FOLLOW]

 

103

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

GFI GROUP INC.,

 

a Delaware corporation, as a Borrower and, with

 

respect to the Foreign Obligations, as a Guarantor

 

 

 

By:

        /s/ James A. Peers

 

 

Name: James A. Peers

 

Title: Chief Financial Officer

 

 

 

 

FOREIGN BORROWER:

GFI HOLDINGS LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By:

        /s/ James A. Peers

 

 

Name: James A. Peers

 

Title: Chief Financial Officer

 

 

 

 

DOMESTIC GUARANTORS:

GFI GROUP LLC,

 

a New York limited liability company

 

 

 

By:

        /s/ James A. Peers

 

 

Name: James A. Peers

 

Title: Chief Financial Officer

 

 

 

GFINET INC.,

 

a Delaware corporation

 

 

 

By:

        /s/ James A. Peers

 

 

Name: James A. Peers

 

Title: Chief Financial Officer

 

 

 

GFI BROKERS LLC,

 

a Delaware limited liability company

 

 

 

By:

        /s/ James A. Peers

 

 

Name: James A. Peers

 

Title: Chief Financial Officer

 

 

 

INTERACTIVE VENTURES LLC,

 

a Delaware limited liability company

 

 

 

By:

        /s/ James A. Peers

 

 

Name: James A. Peers

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

FENICS SOFTWARE INC.,

 

a Delaware corporation

 

 

 

By:

        /s/ James A. Peers

 

 

Name: James A. Peers

 

Title: Chief Financial Officer

 

 

 

 

FOREIGN GUARANTORS:

FENICS LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By:

        /s/ James A. Peers

 

 

Name: James A. Peers

 

Title: Chief Financial Officer

 

 

 

FENICS SOFTWARE LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By:

        /s/ James A. Peers

 

 

Name: James A. Peers

 

Title: Chief Financial Officer

 

 

 

GFINET EUROPE LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By:

        /s/ James A. Peers

 

 

Name: James A. Peers

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

        /s/ Sean Cassidy

 

 

Name: Sean Cassidy

 

Title: Senior Vice President

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender and an L/C Issuer

 

 

 

By:

        /s/ Sean Cassidy

 

 

Name: Sean Cassidy

 

Title: Senior Vice President

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

By:

        /s/ Peter Richardson

 

 

Name: Peter Richardson

 

Title: Managing Director

 

 

 

BROWN BROTHERS HARRIMAN & CO.,

 

as a Lender

 

 

 

By:

        /s/ Ann L. Hobart

 

 

Name: Ann L. Hobart

 

Title: Senior Vice President

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Lender

 

 

 

By:

        /s/ Jon Bowring

 

 

Name: Jon Bowring

 

Title: Head of Financial Services

 

--------------------------------------------------------------------------------